Exhibit 10.1

Execution version AMENDMENT NO. 1 TO CREDIT AGREEMENT AMENDMENT NO. 1 TO
FIVE-YEAR CREDIT AGREEMENT, dated as of August 9, 2017 (this “Amendment”), to
the Five-Year Credit Agreement, dated as of May 13, 2015 (the “Credit
Agreement”), among DILLARD’S, INC., a Delaware corporation (the “Parent
Borrow-er”), DILLARD STORE SERVICES, INC., an Arizona corporation (and, together
with the Par-ent Borrower, the “Borrowers”), the SUBSIDIARY GUARANTORS party
thereto, the LENDERS party thereto and JPMORGAN CHASE BANK, N.A. as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
given them in the Credit Agreement. WITNESSETH WHEREAS, the Parent Borrower has
requested the amendments to the Credit Agree-ment set forth herein; WHEREAS, on
the date hereof, the Parent Borrower, the Administrative Agent, each Lender
required under Section 10.02 of the Credit Agreement and each institution which
will become a Lender (each, a “New Lender”) on the Amendment No. 1 Effective
Date (as defined below) desire to amend the Credit Agreement to, among other
things, (i) extend the maturity of the existing Commitments to five years from
the Amendment No. 1 Effective Date and (ii) make certain other amendments to the
Credit Agreement pursuant to this Amendment; WHEREAS, the Administrative Agent,
the Parent Borrower, and the Lenders signatory hereto are willing to so agree
pursuant to Section 10.02 of the Credit Agreement, subject to the conditions set
forth herein; NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants and agreements herein contained and intending to be legally bound
hereby, covenant and agree as follows: 1. Amendment. The Credit Agreement is,
effective as of the Amendment No. 1 Ef-fective Date (as defined below), hereby
amended pursuant to Section 10.02 of the Credit Agree-ment, to delete the
stricken text (indicated textually in the same manner as the following exam-ple:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Credit Agreement attached as Exhibit A hereto (the “Amended Credit
Agreement”). 2. Representations and Warranties. The Parent Borrower hereby
represents and war-rants that as of the Amendment No. 1 Effective Date (as
defined below), after giving effect to this Amendment, (i) no Default or Event
of Default has occurred and is continuing and (ii) the representations and
warranties of the Parent Borrower set forth in the Amended Credit Agree-ment are
true and correct in all material respects (except to the extent that any such
representa-tion and warranty is qualified by materiality or Material Adverse
Effect, in which case such rep-resentation and warranty is true and correct in
all respects) on and as of the date hereof, except to the extent that any such
representation and warranty relates to an earlier date (in which case such

GRAPHIC [g201081km01i001.gif]

 


representation and warranty is true and correct in all material respects (except
to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty is true and correct in all respects) as of such earlier date). 3.
Lenders. Each Lender and each New Lender hereby agrees, on the terms and
conditions set forth herein and in the Amended Credit Agreement, including as to
the extension of the maturity of their Commitments, to make Loans in accordance
with Section 2.01 of the Amended Credit Agreement and attached hereto as Exhibit
B. In addition, by its signature here-to, each Lender and each New Lender hereby
agrees to the Commitments set forth in Schedule 2.01 to the Amended Credit
Agreement and attached hereto as Exhibit B. 4. Conditions Precedent. This
Amendment will be effective upon completion of each of the following conditions
(the “Amendment No. 1 Effective Date”) to the satisfaction of the Administrative
Agent: (a) Execution and Delivery of Amendment. (i) The Administrative Agent
shall have received from the Obligors and each Lender required under Section
10.02 of the Credit Agreement and each New Lender either (x) a counterpart of
this Amendment signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy, facsimile
or other electronic transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of this Amendment, and (ii) the
Administrative Agent acknowledges this Amendment in writing, whether by
executing an acknowledgement counterpart to this Amendment or otherwise; (b)
Opinion. The Administrative Agent shall have received, on behalf of it-self and
the Lenders, (i) an opinion of Simpson Thacher & Bartlett LLP, special counsel
for the Borrowers and Subsidiary Guarantors and (ii) the General Counsel of the
Borrow-ers and Subsidiary Guarantors, each dated the Amendment No. 1 Effective
Date and ad-dressed to the Administrative Agent and the Lenders, each in form
and substance reason-ably satisfactory to the Administrative Agent; (c) Office
r’s C ertific ate . The Parent Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate certifying that as of the
Amendment No. 1 Effective Date, after giving effect to this Amendment, to the
best knowledge of such Re-sponsible Officer, following due inquiry, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Parent Borrower set forth in the Amended
Credit Agreement are true and correct in all material respects (ex-cept to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty is true
and cor-rect in all respects) on and as of the date hereof, except to the extent
that any such repre-sentation and warranty relates to an earlier date (in which
case such representation and warranty is true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty is true and correct in all respects) as of such
earlier date); -2-

GRAPHIC [g201081km01i002.gif]

 


(d) Fees and Expenses. Any reasonable out-of-pocket and documented fees or
expenses required to be paid to any Arranger or any Lender pursuant to any fee
or en-gagement letter in connection with this Amendment due and payable on or
before the Amendment No. 1 Effective Date by the Parent Borrower to any Arranger
or any Lender shall have been paid. On the Amendment No. 1 Effective Date, the
principal of all Loans outstanding immediately prior to the Amendment No. 1
Effective Date (but not any ac-crued interest and fees thereon, which shall be
paid in accordance with the Credit Agree-ment prior to the Amendment No. 1
Effective Date and in accordance with the Amended Credit Agreement from and
after the Amendment No. 1 Effective Date) shall be deemed paid by a simultaneous
borrowing under the Amended Credit Agreement in such princi-pal amount, and each
Lender and each New Lender party hereto hereby waives any pre-payment notice,
borrowing notice or other notice requirement in connection therewith; (e) S
ecreta r y’s Certific ate . The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amend-ments thereto, of each Obligor, certified, if applicable, as of a
recent date by the applica-ble Governmental Authority, and a certificate as to
the good standing (where relevant) of each Obligor as of a recent date, from
such Secretary of State or similar Governmental Authority (or a certification
from each Obligor that there have been no changes to the certificate or articles
of incorporation or organization, including all amendments thereto, that were
delivered to the Administrative Agent in connection with the Credit Agree-ment)
and (ii) a certificate of a Responsible Officer of each Obligor dated the
Amend-ment No. 1 Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Obli-gor as in effect on the Amendment No. 1
Effective Date (or a certification from each Ob-ligor that there have been no
changes to the by-laws or operating (or limited liability company) agreement,
including all amendments thereto, that were delivered to the Ad-ministrative
Agent in connection with the Credit Agreement) and (B) that attached there-to is
a true and complete copy of resolutions duly adopted by the board of directors
(or equivalent governing body) of such Obligor authorizing the execution,
delivery and per-formance of this Amendment and the transactions contemplated
hereby and that such res-olutions have not been modified, rescinded or amended
and are in full force and effect; and (f) PATRIOT ACT. Each Obligor shall have
provided the documentation and other information that shall have been requested
by the Lenders in writing at least 10 Business Days prior to the Amendment No. 1
Effective Date and that any Lender reason-ably determined is required by U.S.
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
USA PATRIOT Act. 5. Reference to and Effect on Credit Agreement and Loan
Documents. (a) On and after the Amendment No. 1 Effective Date, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the -3-

GRAPHIC [g201081km01i003.gif]

 


Credit Agreement will mean and be a reference to the Credit Agreement, as
amended by this Amendment (i.e., the Amended Credit Agreement). (b) The Credit
Agreement and each of the other Loan Documents, as specifically amended by this
Amendment are and will continue to be in full force and effect and are hereby in
all respects ratified and confirmed and each Obligor reaffirms its obligations
under the Loan Documents to which it is party. (c) The execution, delivery and
effectiveness of this Amendment will not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any pro-vision of any of the Loan Documents or serve to effect a novation of the
Obligations. On and after the Amendment No. 1 Effective Date, this Amendment
will for all purposes constitute a Loan Document. 6. Counterparts. This
Amendment may be executed by different parties hereto in any number of separate
counterparts, each of which, when so executed and delivered shall be an original
and all such counterparts shall together constitute one and the same instrument.
7. Severability. If any term of this Amendment or any application thereof is
held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term will in no way be affected
thereby. 8. Entire Agreement. This Amendment sets forth the entire agreement and
under-standing of the parties with respect to the amendment to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendment. No representation, promise, inducement or state-ment of intention has
been made by any party that is not embodied in this Amendment, and no party will
be bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein. 9. Governing Law; Jurisdiction;
Etc. (a) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York. (b) Submission to
Jurisdiction. Each of the parties hereto irrevocably and un-conditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any ac-tion or proceeding arising out of or
relating to this Amendment, or for recognition or enforce-ment of any judgment,
and each of the Obligors irrevocably and unconditionally agrees that all claims
arising out of or relating to this Amendment brought by it or any of its
Affiliates shall be brought, and shall be heard and determined, exclusively in
such New York State court or, to the fullest extent permitted by applicable law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be en-forced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. -4-

GRAPHIC [g201081km01i004.gif]

 


Nothing in this Amendment shall affect any right that the Administrative Agent,
any Issuing Lender or any Lender may otherwise have to bring any action or
proceeding relating to this Amendment against any Obligor or its properties in
the courts of any jurisdiction. (c) Waiver of Venue. Each of the parties hereto
irrevocably and uncondition-ally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
in any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconven-ient forum to the maintenance of such action or
proceeding in any such court. 10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. [SIGNATURES APPEAR ON FOLLOWING PAGES] -5-

GRAPHIC [g201081km01i005.gif]

 


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written. DILLARD’S, INC., as Parent Borrower By: /s/ Alex Dillard Name: Alex
Dillard Title: President DILLARD STORE SERVICES, INC. By: /s/ Joseph Brennan
Name: Joseph Brennan Title: President [Dillard’s - Amendment No. 1 Signature
Page]

GRAPHIC [g201081km01i006.gif]

 


SUBSIDIARY GUARANTORS 600 CARNAHAN DRIVE OPERATIONS, LLC By: /s/ Chris B.
Johnson Name: Title: Chris B. Johnson Vice President 600 CARNAHAN DRIVE
PROPERTY, LLC By: /s/ Chris B. Johnson Name: Title: Chris B. Johnson Vice
President BTK DEVELOPMENT, L.L.C. By: /s/ Jim Northup Name: Title: Jim Northup
President and Assistant Secretary CONDEV MISSION, INC. By: /s/ Sherrill E. Wise
Name: Title: Sherrill E. Wise Vice President, Treasurer and Assistant Secretary
CONDEV NEVADA, INC. By: /s/ Jo Margaret Bennett Name: Title: Jo Margaret Bennett
Vice President and Secretary [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i007.gif]

 


CONSTRUCTION DEVELOPERS, INCORPORATED By: /s/ Bill Dillard, III Name: Title:
Bill Dillard, III President and Assistant Secretary DILLARD INTERNATIONAL, INC.
By: /s/ Dean L. Worley Name: Title: Dean L. Worley President and Assistant
Secretary DILLARD INVESTMENT CO. INC. By: /s/ Andrea Armstrong Name: Title:
Andrea Armstrong Vice President, Treasurer and Assistant Secretary DILLARD
TENNESSEE OPERATING LIMITED PARTNERSHIP By: /s/ Donna Moye Name: Title: Donna
Moye President DILLARD TEXAS CENTRAL, LLC By: /s/ Brett Gunn Name: Title: Brett
Gunn President and Assistant Secretary DILLARD TEXAS EAST, LLC By: /s/ Gary
Borofsky Name: Title: Gary Borofsky President [Dillard’s - Amendment No. 1
Signature Page]

GRAPHIC [g201081km01i008.gif]

 


DILLARD TEXAS FOUR-POINT, LLC By: /s/ Drue Matheny Name: Title: Drue Matheny
President DILLARD TEXAS SOUTH, LLC By: /s/ Sid Sanders Name: Title: Sid Sanders
President and Assistant Secretary DILLARD TEXAS, LLC By: /s/ Drue Matheny Name:
Title: Drue Matheny President DILLARD’S UTAH, INC. By: /s/ Chris B. Johnson
Name: Title: Chris B. Johnson Vice President and Assistant Secretary DILLARD'S
DOLLARS, INC. By: /s/ Tom Bolin Name: Title: Tom Bolin President D-SERF COMPANY,
LLC By: /s/ Jim Northup Name: Title: Jim Northup President and Assistant
Secretary [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i009.gif]

 


DSS NEIL OPERATIONS, LLC By: /s/ Marva Harrell Name: Title: Marva Harrell
President DSS UNITER, LLC By: /s/ Julie Taylor Name: Title: Julie Taylor
President FORT WORTH BORROWER LLC By: /s/ Chris B. Johnson Name: Title: Chris B.
Johnson Vice President FREMAUX HOLDINGS, LLC By: /s/ Sherrill E. Wise Name:
Title: Sherrill E. Wise Vice President, Treasurer and Assistant Secretary GAK
GP, LLC By: /s/ Phillip R. Watts Name: Title: Phillip R. Watts President and
Assistant Secretary [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i010.gif]

 


GAK INVESTCO, LLC By: /s/ Phillip R. Watts Name: Title: Phillip R. Watts
President and Assistant Secretary HIGBEE GAK, LP By: /s/ Phillip R. Watts Name:
Title: Phillip R. Watts President and Assistant Secretary HIGBEE INVESTCO, LLC
By: /s/ Gene Heil Name: Title: Gene Heil President and Assistant Secretary
HIGBEE LANCOMS, LP By: /s/ Brant Musgrave Name: Title: Brant Musgrave President
and Assistant Secretary HIGBEE LOUISIANA, LLC By: /s/ Brad Baker Name: Title:
Brad Baker President HIGBEE SALVA, LP By: /s/ Sherrill E. Wise Name: Title:
Sherrill E. Wise President and Assistant Secretary [Dillard’s - Amendment No. 1
Signature Page]

GRAPHIC [g201081km01i011.gif]

 


HIGBEE WEST MAIN, LP By: /s/ Scott Bartels Name: Title: Scott Bartels Vice
President and Assistant Secretary LANCOMS GP, LLC By: /s/ Brant Musgrave Name:
Title: Brant Musgrave President and Assistant Secretary LITTLE ROCK BORROWER LLC
By: /s/ Chris B. Johnson Name: Title: Chris B. Johnson Vice President DILLARD
TRAVEL, INC. By: /s/ Alex Dillard Name: Title: Alex Dillard President CALIFORNIA
DSS, INC. By: /s/ Alex Dillard Name: Title: Alex Dillard President [Dillard’s -
Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i012.gif]

 


PULASKI REALTY COMPANY By: /s/ Chris B. Johnson Name: Title: Chris B. Johnson
Vice President and Assistant Secretary SALVA GP, LLC By: /s/ Sherrill E. Wise
Name: Title: Sherrill E. Wise President and Assistant Secretary THE HIGBEE
COMPANY By: /s/ Jim Northup Name: Title: Jim Northup President and Assistant
Secretary TNLP INVESTCO, LLC By: /s/ Donna Moye Name: Title: Donna Moye
President U.S. ALPHA, INC. By: /s/ Mark Galvan Name: Title: Mark Galvan
President and Assistant Secretary WEST MAIN GP, LLC By: /s/ Scott Bartels Name:
Scott Bartels Title:Vice President and Assistant Secretary [Dillard’s -
Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i013.gif]

 


HIGBEE KYG, LP By: /s/ Phillip R. Watts Name: Title: Phillip R. Watts President
and Assistant Secretary [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i014.gif]

 


JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By: /s/ Maria
Riaz Name: Title: Maria Riaz Vice President [Dillard’s - Amendment No. 1
Signature Page]

GRAPHIC [g201081km01i015.gif]

 


Wells Fargo Bank, N.A., as a Lender By: /s/ Irena Stavreska Name: Title: Irena
Stavreska Director [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i016.gif]

 


REGIONS BANK, as a Lender By: /s/ Richard A. Gere Name: Title: Richard A. Gere
Managing Director [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i017.gif]

 


Citizens Bank, N.A., as a Lender By: /s/ Elizabeth Aigler Name: Title: Elizabeth
Aigler Assistant Vice President [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i018.gif]

 


SunTrust Bank, as a Lender By: /s/ Justin Lien Name: Title: Justin Lien Director
[Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i019.gif]

 


Bank of America, N.A., as a Lender By: /s/ Lisa M. Chrzanowski Name: Title: Lisa
M. Chrzanowski Senior Vice President [Dillard’s - Amendment No. 1 Signature
Page]

GRAPHIC [g201081km01i020.gif]

 


Citibank, N.A., as a New Lender By: /s/ Anita Philip Name: Title: Anita Philip
Vice President [Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i021.gif]

 


Simmons Bank By: /s/ Chris W. White Name: Title: Chris W. White Market President
[Dillard’s - Amendment No. 1 Signature Page]

GRAPHIC [g201081km01i022.gif]

 


Execution version EXHIBIT A FIVE-YEAR CREDIT AGREEMENT dated as of May 13, 2015,
as amended as of August 9, 2017, among DILLARD’S, INC., DILLARD STORE SERVICES,
INC., The SUBSIDIARY GUARANTORS Party Heretoparty hereto, The LENDERS Party
Heretoparty hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent
$1,000,000,000800,000,000 J.P. MORGAN SECURITIES LLC JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC REGIONS CAPITAL MARKETS and CITIZENS BANK, N.A., as
Amendment No. 1 Joint Lead Arrangers and Joint Bookrunners WELLS FARGO BANK,
N.A. and REGIONS CAPITAL MARKETS, as Amendment No. 1 Syndication Agents CITIZENS
BANK, N.A., as Amendment No. 1 Documentation Agent

GRAPHIC [g201081km01i023.gif]

 


TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. SECTION 1.02. SECTION
1.03. SECTION 1.04. SECTION 1.05. Defined Terms
.............................................................................................................................1
Classification of Loans and Borrowings
......................................................................................2021
Terms Generally
..........................................................................................................................2021
Accounting Terms; GAAP
...........................................................................................................2022
Pro Forma Computations
.............................................................................................................2122
ARTICLE II THE CREDITS SECTION 2.01. SECTION 2.02. SECTION 2.03. SECTION 2.04.
SECTION 2.05. SECTION 2.06. SECTION 2.07. SECTION 2.08. SECTION 2.09. SECTION
2.10. SECTION 2.11. SECTION 2.12. SECTION 2.13. SECTION 2.14. SECTION 2.15.
SECTION 2.16. SECTION 2.17. SECTION 2.18. SECTION 2.19. SECTION 2.20. SECTION
2.21. The
Commitments........................................................................................................................2122
Loans and Borrowings
.................................................................................................................2123
Requests for Syndicated Borrowings
...........................................................................................2223
Competitive Bid Procedure
..........................................................................................................2224
Swingline Loans
..........................................................................................................................2426
Letters of Credit
...........................................................................................................................2628
Funding of Borrowings
................................................................................................................3032
Interest
Elections..........................................................................................................................3133
Termination, Reduction and Increase of the Commitments
.........................................................3234 Repayment of
Loans; Evidence of Debt
......................................................................................3436
Prepayment of Loans
...................................................................................................................3537
Fees
..............................................................................................................................................3537
Interest
.........................................................................................................................................3638
Alternate Rate of Interest
.............................................................................................................3739
Increased Costs
............................................................................................................................3739
Break Funding Payments
.............................................................................................................3941
Taxes............................................................................................................................................3941
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
.....................................................4244 Mitigation
Obligations; Replacement of Lenders
........................................................................4446
Extension of Commitment Termination Date
..............................................................................4547
Defaulting Lenders
......................................................................................................................4648
ARTICLE III GUARANTEE SECTION 3.01. SECTION 3.02. SECTION 3.03. SECTION 3.04.
SECTION 3.05. SECTION 3.06. SECTION 3.07. SECTION 3.08. SECTION 3.09. SECTION
3.10. SECTION 3.11. The Guarantee
..............................................................................................................................4850
Obligations Unconditional
...........................................................................................................4850
Reinstatement...............................................................................................................................4951
Subrogation
..................................................................................................................................4951
Remedies......................................................................................................................................4951
Instrument for the Payment of Money
.........................................................................................4951
Continuing Guarantee
..................................................................................................................4951
Rights of Contribution
.................................................................................................................5051
General Limitation on Guarantee Obligations
.............................................................................5052
Designation of Subsidiary Guarantors
.........................................................................................5052
Release of Guarantees
..................................................................................................................5152
-i-

GRAPHIC [g201081km01i024.gif]

 


Page ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01. SECTION 4.02.
SECTION 4.03. SECTION 4.04. SECTION 4.05. SECTION 4.06. SECTION 4.07. SECTION
4.08. SECTION 4.09. SECTION 4.10. SECTION 4.11. SECTION 4.12. SECTION 4.13.
SECTION 4.14.
Organization.................................................................................................................................5153
Authorization; Enforceability
......................................................................................................5153
Governmental Approvals; No
Conflicts.......................................................................................5153
Financial Condition; No Material Adverse Change
.....................................................................5153
Properties
.....................................................................................................................................5253
Litigation and Environmental Matters
.........................................................................................5254
Compliance with Laws and
Agreements......................................................................................5254
Investment Company Status
........................................................................................................5254
Taxes............................................................................................................................................5254
ERISA
..........................................................................................................................................5254
Subsidiaries
..................................................................................................................................5254
Federal Reserve
Regulations........................................................................................................5254
Disclosure
....................................................................................................................................5355
Anti-Corruption Laws and Sanctions
...........................................................................................5355
ARTICLE V CONDITIONS SECTION 5.01. SECTION 5.02. Effective Date
..............................................................................................................................5355
Each Credit Event
........................................................................................................................5456
ARTICLE VI AFFIRMATIVE COVENANTS SECTION 6.01. SECTION 6.02. SECTION 6.03.
SECTION 6.04. SECTION 6.05. SECTION 6.06. SECTION 6.07. SECTION 6.08. SECTION
6.09. Financial Statements, Rating Changes and Other Information
....................................................5557 Notices of Material
Events...........................................................................................................5658
Existence; Conduct of Business
...................................................................................................5658
Payment of
Obligations................................................................................................................5758
Maintenance of Properties; Insurance
..........................................................................................5759
Books and Records; Inspection Rights
........................................................................................5759
Compliance with Laws
................................................................................................................5759
New Specified Subsidiaries to Become Subsidiary Guarantors
...................................................5759 Designation of
Subsidiaries
.........................................................................................................5859
ARTICLE VII NEGATIVE COVENANTS SECTION 7.01. SECTION 7.02. SECTION 7.03. SECTION
7.04. SECTION 7.05. SECTION 7.06. SECTION 7.07. SECTION 7.08. SECTION 7.09.
Subsidiary
Indebtedness...............................................................................................................5860
Liens
............................................................................................................................................5961
Fundamental Changes
..................................................................................................................6062
Restrictive Agreements
................................................................................................................6163
Transactions with Affiliates
.........................................................................................................6263
Certain Financial Covenants
........................................................................................................6264
Restricted Payments
.....................................................................................................................6264
Investments, Loans and Advances
...............................................................................................6264
Use of Proceeds
...........................................................................................................................6264
-ii-

GRAPHIC [g201081km01i025.gif]

 


Page ARTICLE VIII EVENTS OF DEFAULT ARTICLE IX AGENCY SECTION 9.01. SECTION
9.02. Administrative Agent
...................................................................................................................6466
Bookrunners, Etc.
........................................................................................................................6769
ARTICLE X MISCELLANEOUS SECTION 10.01. SECTION 10.02. SECTION 10.03. SECTION
10.04. SECTION 10.05. SECTION 10.06. SECTION 10.07. SECTION 10.08. SECTION
10.09. SECTION 10.10. SECTION 10.11. SECTION 10.12. SECTION 10.13. SECTION
10.14. SECTION 10.15. SECTION 10.16. SECTION 10.17. SECTION 10.18. SECTION
10.19. SECTION 10.20. Notices
.........................................................................................................................................6769
Waivers; Amendments
.................................................................................................................6870
Expenses; Indemnity; Damage Waiver
........................................................................................6971
Successors and
Assigns................................................................................................................7173
Survival
........................................................................................................................................7476
Counterparts; Integration; Effectiveness; Electronic Execution
..................................................7476 Severability
..................................................................................................................................7476
Right of Setoff
.............................................................................................................................7476
Governing Law; Jurisdiction; Etc.
...............................................................................................7577
WAIVER OF JURY TRIAL
........................................................................................................7577
Headings
......................................................................................................................................7577
Treatment of Certain Information; Confidentiality
......................................................................7577
Non-Public Information
...............................................................................................................7678
USA PATRIOT Act
.....................................................................................................................7779
Interest Rate Limitation
...............................................................................................................7779
No Fiduciary Relationship
...........................................................................................................7779
Joint and Several Liability
...........................................................................................................7779
Contribution and Indemnification Between the Borrowers
.........................................................7880 Agency of the
Parent Borrower for Each Other Borrower
...........................................................7981 Dillard’s
Insurance Company Limited
.........................................................................................7981
SECTION 10.21. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ....................................81 SCHEDULE 2.01 SCHEDULE 2.05
SCHEDULE 2.06 SCHEDULE 4.05(b) SCHEDULE 4.06 SCHEDULE 4.11(a) SCHEDULE 4.11(b)
SCHEDULE 4.11(c) SCHEDULE 7.01 SCHEDULE 7.02 SCHEDULE 7.04 – – – – – – – – – – –
Commitments Swingline Commitments Existing Letters of Credit Real Estate of
Unrestricted Subsidiaries Disclosed Matters Subsidiaries Unrestricted
Subsidiaries Excluded Subsidiaries Existing and Available Indebtedness Certain
Existing Liens Restrictive Agreements EXHIBIT A EXHIBIT B EXHIBIT C EXHIBIT D –
– – – Form of Assignment and Assumption Form of Guarantee Assumption Agreement
Form of Non-Bank Certificate Form of Borrowing Request -iii-

GRAPHIC [g201081km01i026.gif]

 


FIVE-YEAR CREDIT AGREEMENT dated as of May 13, 2015, and amended as of August 9,
2017, among THE BORROWERS, the SUBSIDIARY GUARANTORS party hereto, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. The
Borrowers (as hereinafter defined) have requested that the Lenders (as
hereinafter defined) make extensions of credit (by means of loans and letters of
credit) to the Borrowers in an original aggregate principal or face amount not
exceeding $1,000,000,000800,000,000 at any one time outstanding in Dollars. The
Lenders are prepared to extend such credit upon the terms and conditions hereof,
and, accordingly, the parties hereto agree as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms. As used in this Agreement (including the
introductory paragraph hereto), the following terms have the meanings specified
below: “ABR,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate. “Accommodation Payment”
has the meaning set forth in Section 10.18. “Additional Commitment Lender” means
any Person that is an Eligible Assignee and that agrees to provide a Commitment
or (in the case of an existing Lender) agrees to increase the amount of its
Commitment, in each case pursuant to Section 2.09(e) or 2.20, with the consent
of the Administrative Agent, each Issuing Lender and each Swingline Lender (in
each case, such consent not to be unreasonably withheld). “Adjusted LIBO Rate”
means, for the Interest Period for any Syndicated Eurocurrency Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period. “Administrative Agent” means
JPMCB, in its capacity as administrative agent for the Lenders hereunder and
under the other Loan Documents, and its successors in such capacity as provided
in Article IX. “ Ad min istr ati ve Agent ’ s Acc o unt ” means an account
designated by the Administrative Agent in a notice to the Parent Borrower and
the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Agents” means the Administrative
Agent, each Syndication Agent, each Arranger and each Documentation Agent.
“Agreement” means this Five-Year Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time. “Allocable Amount” has the meaning set forth in Section 10.18. “Alternate
Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds EffectiveNYFRB Rate in
effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Reuters screen page (currently

GRAPHIC [g201081km01i027.gif]

 


page LIBOR01) displaying interest rates for Dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) at approximately 11:00 a.m., London time,
on such day for deposits in Dollars with a maturity of one month; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds EffectiveNYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
EffectiveNYFRB Rate or the Adjusted LIBO Rate, as the case may be. “Ame nd me nt
N o . 1 ” mea n s Amend me nt N o . 1 to this Agreement, dated as of the
Amendment No. 1 Effective Date, by and among the Parent Borrower, the other
Obligors, the Administrative Agent, the Lenders party thereto and the other
parties thereto. “Ame nd me nt N o . 1 Ar r an ger s ” mea n s ea ch o f J P Mo
r gan C h ase B an k, N.A., Wells Fargo Securities, LLC, Regions Capital
Markets, a division of Regions Bank, and Citizens Bank, N.A., in its capacity as
joint lead arranger and joint bookrunner for Amendment No. 1. “Amend me nt N o .
1 Do cu me n tatio n Age nt” mea ns C itize ns B ank, N.A., in its capacity as
documentation agent for Amendment No. 1. “Ame nd me nt N o . 1 E ffec t ive Date
” shal l mea n Aug ust 9 , 2 0 1 7 . “Ame nd me nt N o . 1 S ynd icati o n Age
nts” mea ns ea ch o f W ells Far go B an k, N. A. and Re gi o ns Cap ital
Markets, in their capacity as syndication agents for Amendment No. 1.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan) or Syndicated Eurocurrency Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption ABR Spread, Eurocurrency Spread or
Commitment Fee Rate, as the case may be, based upon the applicable Moody’s
Rating, S&P Rating and/or Fitch Rating, respectively, applicable on such date:
-2-

GRAPHIC [g201081km01i028.gif]

 


For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a Moody’s Rating, an S&P Rating or a Fitch Rating, as the case
may be (other than by reason of the circumstances referred to in the last
sentence of this definition), then the Parent Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect the unavailability
of ratings from such rating agency and, pending the effectiveness of any such
amendment, such rating agency shall be deemed to have established a rating in
Level 5; (b) if two of the Moody’s Rating, S&P Rating and Fitch Rating
established or deemed to have been established by Moody’s, S&P or Fitch, as the
case may be, shall fall within the same Level, the Applicable Rate for such
Level shall apply; (c) if each of the Moody’s Rating, S&P Rating and Fitch
Rating established or deemed to have been established by Moody’s, S&P or Fitch,
as the case may be, shall fall within different Levels, the Applicable Rate for
the middle Level shall apply; (d) if there are only two ratings, and the ratings
differ by two or more levels, then the Applicable Rate shall be based on the
Level one level below that corresponding to the higher rating; (e) in the case
that there is only one rating, the Applicable Rate applicable to such Level
shall apply; and (f) if the Moody’s Rating, S&P Rating or Fitch Rating
established or deemed to have been established by Moody’s, S&P or Fitch, as the
case may be, shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P or Fitch, as the case may be), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Parent Borrower to the Administrative Agent and the Lenders pursuant to
Section 6.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of any of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Parent Borrower and the Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation. “Approved
Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Arranger” means each of J.P.
Morgan Securities LLC, Wells Fargo Securities, LLC, Regions Capital Markets, a
division of Regions Bank, and Citizens Bank, N.A., in its capacity as joint lead
arranger a nd joint bookrunner for the credit facility established hereunder.the
Effective Date Arrangers and the Amendment No. 1 Arrangers. -3-Mo o d y’s Ra tin
g / S &P Rating/ Fitch Rating ABR Spread Eurocurrency Spread Commitment Fee Rate
Level 1 Baa1 / BBB+ / BBB+ 0.125% 1.125% 0.125% Level 2 Baa2 / BBB / BBB 0.250%
1.250% 0.150% Level 3 Baa3 / BBB-/ BBB-0.375% 1.375% 0.200% Level 4 Ba1 / BB+ /
BB+ 0.500% 1.500% 0.225% Level 5 < Ba1 / BB+ / BB+, or lower or unrated 0.750%
1.750% 0.250%

GRAPHIC [g201081km01i029.gif]

 


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent. “Auto-Renewal Letter of Credit” means a Letter of Credit
with an initial expiry date of one year or less after the date of its issuance
that has automatic renewal provisions. “Availability Period” means the period
from and including the Effective Date to but excluding the earlier of the
Commitment Termination Date and the date of termination of the Commitments. “B
ail -I n Actio n” mea ns t he e x er cise o f an y W r ite -Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “B ail -I n Le gislat io n” means, with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Bankruptcy Event” means, with respect to any
Person, that such Person has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided,
however, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person. “Board”
means the Board of Governors of the Federal Reserve System of the United States
of America. “Board of Directors” means: (a) with respect to a corporation, the
board of directors of the corporation or any committee thereof duly authorized
to act on behalf of such board; (b) with respect to a partnership, the board of
directors of the general partner of the partnership; (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof; and (d) with respect to any other Person,
the board or committee of such Person serving a similar function. “Borrowers”
means the Parent Borrower and Dillard Store Services, Inc. an Arizona
corporation, and each individually, a Borrower. “Borrowing” means (a) all
Syndicated ABR Loans made, converted or continued on the same date, (b)
Syndicated Eurocurrency Loans or Competitive Loans of the same Type that have
the same Interest Period (or any single Competitive Loan that does not have the
same Interest Period as any other Competitive Loan of the same Type) or (c)
Swingline Loans made on the same day. “Borrowing Request” means a request by the
Parent Borrower for a Syndicated Borrowing or a Swingline Borrowing in
accordance with Section 2.03 or 2.05, as applicable. “Business Day” means any
day (a) that is not a Saturday, Sunday or other day on which commercial banks in
New York City or Little Rock, Arkansas are authorized or required by law to
remain closed and (b) if such day relates -4-

GRAPHIC [g201081km01i030.gif]

 


to a Competitive Bid Request or Competitive Bid for a Competitive Eurocurrency
Loan, or to a borrowing, a continuation or conversion of or into, or the
Interest Period for, a Eurocurrency Borrowing, or to a notice by the Parent
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market. “Capital
Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as financing or
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. “CFC” means a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code. “Change in Control” means either (a)
after the Amendment No. 1 Effective Date, any Person or two or more Persons
acting in concert acquiring beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of common stock of the Parent Borrower representing 50%
or more of the combined voting power of all common stock of the Parent Borrower
entitled to vote in the election of directors or (b) during any period of up to
twelve consecutive months, whether commencing before or after the Amendment No.
1 Effective Date, individuals who at the beginning of such twelve-month period
were directors of the Parent Borrower, ceasing for any reason (other than by
reason of death, disability or scheduled retirement) to constitute a majority of
the Board of Directors of the Parent Borrower, unless such directors were
replaced by new directors whose election to the Board of Directors of the Parent
Borrower, or whose nomination for election by the shareholders of the Parent
Borrower, was approved by a majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved. “Change in Law” means the
occurrence, after the date of this AgreementAmendment No. 1 Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued; and provided, further, that the determination by
any Lender of any additional amount owing to it (other than such amounts payable
under Section 2.17), to the extent claimed in reliance on the preceding proviso,
shall be made in good faith in a manner generally consistent with such Lender’s
standard practices and only if such Lender seeks, or intends to seek,
reimbursement for such additional amounts under other syndicated credit
facilities involving similarly situated borrowers under which such Lender is a
lender and may seek such reimbursement. “Class,” when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are Syndicated Loans, Competitive Loans or Swingline Loans. “Code”
means the Internal Revenue Code of 1986, as amended. “Commercial Letter of
Credit” means any Letter of Credit issued for the purpose of providing the
primary payment mechanism in connection with the purchase of any materials,
goods or services by the Obligors in the ordinary course of business.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased -5-

GRAPHIC [g201081km01i031.gif]

 


from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or, in the case of an Additional Commitment
Lender, in the agreement reflecting its Commitment Increase (in the case of
Section 2.09) or its new or additional commitment (in the case of Section 2.20),
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,000,000,000.as of the Amendment No. 1 Effective Date is $800,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(e). “Commitment
Increase Date” has the meaning set forth in Section 2.09(e). “Commitment
Termination Date” means (a) May 13, 2020August 9, 2022 (or, if such date is not
a Business Day, the immediately preceding Business Day) or (b) with respect to
any Lender the Commitment of which has been extended pursuant to Section 2.20,
the date to which such Lender’s Commitment has been so extended. “Commodity
Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Parent Borrower or any other Obligor
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to Section 10.01, including through
the Platform. “Competitive,” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.04. “Competitive Bid” means an offer by a Lender to make a
Competitive Loan in accordance with Section 2.04. “Competitive Bid Rate” means,
with respect to any Competitive Bid, the Margin or the Fixed Rate, as
applicable, offered by the Lender making such Competitive Bid. “Competitive Bid
Request” means a request by the Parent Borrower for Competitive Bids in
accordance with Section 2.04. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. “Coverage Ratio” means, for any Measurement Period, the ratio of (a)
EBITDAR for such Measurement Period to (b) Interest Expense and Rental and Lease
Expense for such Measurement Period. “Default” means any event or condition
which constitutes an Event of Default or which upon notice, lapse of time or
both would, unless cured or waived, become an Event of Default. “Defaulting
Lender” means any Lender that (a) has failed, within two Business Days of the
date required to be funded or paid, (i) to fund any portion of its Loans, (ii)
to fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) to pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) has notified the Parent Borrower, the Administrative Agent,
any Issuing Lender or any Swingline Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be -6-

GRAPHIC [g201081km01i032.gif]

 


satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any Issuing Lender or any Swingline Lender, made in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Administrative Agent, such Issuing Lender or
the Swingline Lender of such certification, or (d) has become the subject of (A)
a Bankruptcy Event or (B) a Bail-In Action. “DICL” has the meaning set forth in
Section 10.20. “Documentation Agent” mea n s Citize ns B an k, N. A. i n its ca
p ac it y as d o cu menta tio n age nt fo r the cr ed it facility established
hereunder. Age nts” mea n s ea ch o f the E ff ec tive Date Do cu me ntatio n
Agent a nd the Ame nd me nt No. 1 Documentation Agent. “Dollars” or “$” refers
to lawful money of the United States of America. “Domestic Subsidiary” means any
Subsidiary of the Parent Borrower organized or incorporated under the laws of
any State within the United States of America or the District of Columbia.
“EBITDA” means, for any period, the Net Income for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis determined in accordance with
GAAP plus (a) without duplication to the extent deducted in determining such Net
Income, the sum of (i) Interest Expense, provision for taxes based on income and
depreciation and amortization, all as determined in accordance with GAAP, (ii)
extraordinary, non-recurring or unusual charges or losses, (iii) charges
resulting from the application of FASB Statement Number 123 (Revised), (iv)
other non-cash charges and (v) losses arising from the sale of assets other than
in the ordinary course of business, minus (b) to the extent included in such
consolidated Net Income, extraordinary, non-recurring or unusual gains and gains
arising from the sale of assets other than in the ordinary course of business.
“EBITDAR” means for any period for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis determined in accordance with GAAP, the sum
of (a) EBITDA plus (b) Rental and Lease Expense of the Parent Borrower and its
Restricted Subsidiaries. “Effective Date” mea ns t he d ate o n whic h the Ad mi
nis tr ativ e Agent d ec lar es t hi s Agr ee me nt e f fec ti ve as provided in
Section 5.01. E E A Fina ncial I nst itu tio n” mea ns ( a) a ny credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent; “E E A Me mb er Co u ntr y” mea ns a n
y o f t he me mb er sta tes o f the E ur o p ea n U nio n, I ce land , Liec hte
nstei n, an d Norway. “E E A Re so lut io n Autho r it y” mea n s an y p ub lic
ad min istr ati ve aut ho r it y o r an y P er so n ent r usted wit h p ub lic
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution. “E
ffec tive Da te” mea ns t he d ate o n whic h the Ad mi nis tr ativ e Agent d ec
lar es t hi s Agr ee me nt e f fec ti ve as provided in Section 5.01, which, for
the avoidance of doubt, was May 13, 2015. “E ffec tive Da te Ar r anger s” mea
ns ea c h o f J . P . Mor gan Sec u r ities L L C, W ells Far go Secur ities, L
L C, Regions Capital Markets, a division of Regions Bank, and Citizens Bank,
N.A., in its capacity as joint lead arranger and joint bookrunner for the credit
facility established hereunder as of the Effective Date. “E ffec tive Date Do cu
me ntatio n Agent” mea ns Citize ns B a nk , N. A. i n its ca p ac it y as d o
cu m entatio n a ge nt fo r the credit facility established hereunder as of the
Effective Date. -7-

GRAPHIC [g201081km01i033.gif]

 


 “E ffec tive Da te S ynd icatio n Agent s” mea n s ea ch o f W ells Fa r go B
ank, N. A. and Re gio ns C ap ital Ma r kets, i n their capacity as syndication
agents for the credit facility established hereunder as of the Effective Date.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the Parent Borrower or any
Subsidiary or other Affiliate of the Parent Borrower, (iii) a natural person or
(iv) a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person, other than, in the case of this
clause (iv), any such holding company, investment vehicle or trust that (A) has
not been established for the primary purpose of acquiring Loans or Commitments,
(B) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, (C) has assets greater than $25,000,000 and (D)
makes or purchases commercial loans and similar extensions of credit in the
ordinary course of its business as significant part of its activities.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the storage, release or threatened release of any Hazardous Material or to the
protection of health and safety (to the extent related to exposure to any
Hazardous Materials). “Environmental Liability” means any liability, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA
Affiliate” means any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code. “ERISA Event” means (a) any “reportable event,” as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to meet the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Parent Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Parent Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Parent Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal (including under Section 4062(e) of ERISA) from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA. “E U B ail -I n Legi slatio n Sc hed ule” mea n s the E
U B ail -In Legislation Schedule published by the Loan Market Association (or
any successor Person), as in effect from time to time. -8-

GRAPHIC [g201081km01i034.gif]

 


“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate. “Events of Default”
has the meaning set forth in Article VIII. “Excess Funding Guarantor” has the
meaning set forth in Section 3.08. “Excess Payment” has the meaning set forth in
Section 3.08. “Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means any Subsidiary of the Parent Borrower that is (i) an
Immaterial Subsidiary, (ii) a Foreign Subsidiary that is a CFC, (iii) a
Subsidiary of a CFC, which Subsidiary is organized or incorporated under the
laws of any State within the United States of America or the District of
Columbia, (iv) a FSHCO, (v) an Unrestricted Subsidiary, (vi) a not-for-profit,
captive insurance or special purpose entity, (vii) prohibited or restricted (but
only so long as prohibited or restricted) by applicable law or by any
contractual obligation existing on the Effective Date or existing at the time of
acquisition thereof (and not entered into in connection therewith) after the
Effective Date, in each case, from becoming a Guarantor or which would require
governmental or third party consent to provide a guarantee hereunder unless such
consent has been received, (viii) a Subsidiary with respect to which the
provision of a guarantee would result in material adverse tax consequences to
the Parent Borrower or one of its Subsidiaries (as reasonably determined by the
Parent Borrower and the Administrative Agent) or (ix) listed on Schedule
4.11(c). For the avoidance of doubt, on the Effective Date, the only Excluded
Subsidiaries shall be those listed on Schedule 4.11(c). “Excluded Swap
Obligation” means, with respect to any Subsidiary Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Subsidiary Guarantor of such Swap Obligation is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (i) by virtue of such Subsidiary
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (ii) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Subsidiary Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of such Subsidiary Guarantor as specified in any
agreement between the relevant Obligors and counterparty applicable to such Swap
Obligations. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee becomes
illegal. “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Parent BorrowerBorrowers or any
Subsidiary Guarantor hereunder or under any other Loan Document, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes or
minimum Taxes (in lieu of net income Taxes), and branch profits Taxes, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by the Parent Borrower
under Section 2.19(b) or 2.20(b)), any withholding Tax that is imposed by the
United States of America on amounts payable to such Lender at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from the Parent BorrowerBorrowers with respect to such withholding tax
pursuant to Section 2.17(a) or 2.17(c), (c) Taxes attributable to such Lender’s
or Issuing Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.17(f) or 2.17(g), and (d) any withholding Taxes
imposed under FATCA. -9-

GRAPHIC [g201081km01i035.gif]

 


“Existing Commitment Termination Date” has the meaning set forth in Section
2.20(a). “Existing Credit Agreement” means the Second Amended and Restated
Credit Agreement dated as of April 11, 2012, among the Parent Borrower, the
other borrowers party thereto, the subsidiary guarantors party thereto, JPMCB,
as administrative agent, and the lenders party thereto, as heretofore amended.
“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Parent Borrower pursuant to the Existing Credit Agreement
that is (a) outstanding on the Effective Date and (b) listed on Schedule 2.06.
“Extension Effective Date” has the meaning set forth in Section 2.20(a).
“Extension Request” has the meaning set forth in Section 2.20(a). “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this
AgreementEffective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
intergovernmental agreements entered into thereunder, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into to implement such Sections of the Code and any laws, rules and
practices adopted by a non-U.S. jurisdiction to effect any such
intergovernmental agreement. “Federal Funds Effective Rate” means, for any day,
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as r ate ca lculated b y t he
NY FRB b ased o n suc h d ay’ s fed er al f u nd s transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on it s
public website from time to time, and published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by itNYFRB as the federal funds
effective rate. For purposes of this Agreement, in no event shall the Federal
Funds Effective Rate be less than 0%. “Financial Officer” means the principal
financial officer, chief financial officer, principal accounting officer,
treasurer, controller or director-treasury of a Borrower; provided that, when
such term is used in reference to any document executed by, or a certification
of, a Financial Officer, the secretary or assistant secretary of the applicable
Borrower shall have, theretofore (including on the Effective Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual. “Fitch” means Fitch
Ratings Inc., and any successor to its rating agency business. “Fitch Rating”
means Fitch’s corporate credit rating for the Parent Borrower. “Fixed Rate”
means, with respect to any Competitive Loan (other than a Competitive
Eurocurrency Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid. When used in
reference to any Loan or Borrowing, “Fixed Rate” refers to whether such Loan, or
the Loans comprising such Borrowing, are Competitive Loans bearing interest at a
Fixed Rate. “Foreign Lender” means any Lender that is organized under the laws
of a jurisdiction other than the United States of America, a State thereof or
the District of Columbia. “Foreign Subsidiary” means any Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary. “FSHCO” means any Domestic
Subsidiary that has no material assets other than the capital stock of one or
more Foreign Subsidiaries that are CFCs. “GAAP” means generally accepted
accounting principles in the United States of America. -10-

GRAPHIC [g201081km01i036.gif]

 


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). “Guarantee” of or by any Person (the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business;
provided, further, that the term Guarantee shall not, with respect to any
Subsidiary Guarantor, include any Excluded Swap Obligation of such Subsidiary
Guarantor. “Guarantee Assumption Agreement” means a Guarantee Assumption
Agreement substantially in the form of Exhibit B by (a) any Domestic Subsidiary
that, pursuant to Section 6.08, is required to become a “Subsidiary Guarantor”
hereunder or (b) any Domestic Subsidiary that, pursuant to Section 3.10, is
designated a “Subsidiary Guarantor” by the Parent Borrower, in each case in
favor of the Administrative Agent. “Guaranteed Obligations” has the meaning set
forth in Section 3.01. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated as
“toxic” or “hazardous” or as a “pollutant” or “contaminant” by any Environmental
Law. “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or its Subsidiaries shall be a Hedging Agreement.
“Immaterial Subsidiary” means, with respect to any fiscal year of the Parent
Borrower, those Subsidiaries designated as such by the Parent Borrower which,
together, accounted for less than 2.5% of the consolidated aggregate revenues
and 2.5% of the consolidated total assets of the Parent Borrower and its
Subsidiaries for such fiscal year; provided that a Subsidiary will not be
considered to be an Immaterial Subsidiary if it is a Subsidiary Guarantor.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.” “Indebtedness” means, with respect to any Person at any time of
determination, without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued by such
Person, (d) all obligations of such Person for the deferred purchase price of
property not constituting a current liability, (e) all Capital Lease Obligations
of such Person, (f) all obligations of such Person, actual or contingent, as an
account party in respect of letters of credit or bankers’ acceptances, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Indebtedness of
others secured by any Lien on property owned by such Person, whether or not the
Indebtedness secured thereby has been assumed, (i) all net obligations of such
Person under any Hedging Agreements and (j) all mandatorily redeemable preferred
stock of such Person, valued at the applicable -11-

GRAPHIC [g201081km01i037.gif]

 


redemption price, plus accrued and unpaid dividends payable in respect of such
redeemable preferred stock. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. It is understood that the term “Indebtedness”
does not include obligations in respect of operating leases (which, for purposes
hereof, shall be determined in accordance with Section 1.04), including any
operating leases arising under sale and lease-back transactions. “Indemnified
Taxes” means Taxes imposed on or with respect to any payment made by or on
account of any obligation of a Borrower or any Subsidiary Guarantor, other than
Excluded Taxes. “Indemnitee” has the meaning set forth in Section 10.03(b).
“Interest Election Request” means a request by the Parent Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08. “Interest
Expense” means, for any Measurement Period, interest expense with respect to all
outstanding Indebtedness (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under any interest rate Hedging
Agreements with respect to Indebtedness), minus interest income, in each case,
calculated on a consolidated basis for the Parent Borrower and its Restricted
Subsidiaries in accordance with GAAP. “Interest Payment Date” means (a) with
respect to any Syndicated ABR Loan and any Swingline Loan, each Quarterly Date,
(b) with respect to any Eurocurrency Loan, the last day of each Interest Period
therefor and, in the case of any Interest Period for a Eurocurrency Loan of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at three-month intervals after the first day of such Interest
Period and (c) with respect to any Fixed Rate Loan, the last day of the Interest
Period therefor and, in the case of any Interest Period for a Fixed Rate Loan of
more than 90 days’ duration (unless otherwise specified in the applicable
Competitive Bid Request), each day prior to the last day of such Interest Period
that occurs at 90-day intervals after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Loan. “Interest Period” means: (a)
for any Syndicated Eurocurrency Loan or Borrowing, the period commencing on the
date of such Loan or Borrowing and ending on the day that is seven days or the
numerically corresponding day in the calendar month that is one, three or six
months (or, with the consent of each Lender, two or twelve months) thereafter,
as specified in the applicable Borrowing Request or Interest Election Request;
(b) for any Competitive Eurocurrency Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending on the numerically corresponding
day in the calendar month that is one, three or six months thereafter, as
specified in the applicable Competitive Bid Request; and (c) for any Fixed Rate
Loan or Borrowing, the period (which shall not be less than seven days or more
than 360 days) commencing on the date of such Loan or Borrowing and ending on
the date specified in the applicable Competitive Bid Request; provided that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) any Interest Period
must comply with Section 2.02(d). For purposes hereof, the date of a Loan or
Borrowing initially shall be the date on which such Loan or Borrowing is made
and, in the case of a Syndicated Loan -12-

GRAPHIC [g201081km01i038.gif]

 


or Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Loan or Borrowing. “Interpolated Rate” means,
at any time, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Rate (for the longest period for which the LIBO Rate is
available) that is shorter than the Impacted Interest Period; and (b) the LIBO
Rate for the shortest period (for which that LIBO Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time. “Investments”
has the meaning set forth in Section 7.08. “Inventory” means goods held for
sale, lease or use by a Person in the ordinary course of business, as determined
in accordance with GAAP. “Issuing Lender” means JPMCB and each other Lender
designated by the Parent Borrower as an “Issuing Lender” hereunder that has
agreed to such designation (and is reasonably acceptable to the Administrative
Agent), each in its capacity as an issuer of one or more Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(j),
in each case so long as such Person shall remain an Issuing Lender hereunder.
Any Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Lender shall
cause such Affiliate to comply with the requirements of Section 2.06 with
respect to such Letters of Credit). “JPMCB” means JPMorgan Chase Bank, N.A. “LC
Disbursement” means a payment made by an Issuing Lender pursuant to a Letter of
Credit. “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time, adjusted to
give effect to any reallocation under Section 2.21(c) of the LC Exposures of
Defaulting Lenders in effect at such time. “LC Sublimit” means (a) with respect
to JPMCB, in its capacity as an Issuing Lender, $200,000,00075,000,000 in
aggregate and (b) with respect to any other Issuing Lender, an amount agreed to
by such Issuing Lender and the Parent Borrower. “Lender Parent” means, with
respect to any Lender, any Person in respect of which such Lender is a
subsidiary. “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or in accordance with Section 2.09 or 2.20, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lenders. “Letter of Credit” means each Existing Letter of Credit
and any letter of credit issued pursuant to this Agreement. “Level” refers to
Level 1, Level 2, Level 3, Level 4 or Level 5 as set forth under “Applicable
Rate”. “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate -13-

GRAPHIC [g201081km01i039.gif]

 


(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero; provided, further, that if such rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset. “Loan Documents” means this Agreement, each
Guarantee Assumption Agreement, each agreement referred to in Section
2.09(e)(ii)(B) and each agreement referred to in Section 2.20(b). “Loans” means
the loans made by the Lenders to the Borrowers pursuant to this Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid. “Margin Stock” means “margin stock” within the meaning of
Regulation U issued by the Board, as from time to time amended. “Material
Adverse Effect” means a materially adverse change on (a) the business,
operations, assets, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) any material rights or
remedies of the Administrative Agent, the Issuing Lenders or the Lenders under
any Loan Document. “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Parent Borrower and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
Borrower or any of its Subsidiaries in respect of any Hedging Agreement at any
time shall be (i) for any date on or after the date such Hedging Agreement has
been closed out and termination value(s) determined in accordance therewith,
such termination value(s) and (ii) for any date prior to the date referred to in
(ii), the maximum aggregate amount (giving effect to any netting agreements)
determined as the mark-to-market value of such Hedging Agreements, based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender), as selected by the Parent Borrower or the Subsidiary
that is a party to the Hedging Agreement. “Measurement Period” means a period of
four consecutive fiscal quarters ending on the last day of a fiscal quarter of
the Parent Borrower. “Moody’s” means Moody’s Investors Service, Inc., and any
successor to its rating agency business. “Moody’s Rating” means Moody’s rating
of the Parent Borrower’s long term, unenhanced, senior unsecured debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA. “Net Income” means, for any period with respect to the Parent Borrower
and its Restricted Subsidiaries, on a consolidated basis, the net income (or
loss) of such Persons for such period taken as a single accounting period
determined in conformity with GAAP, provided that there shall be excluded (a)
the portion of the income (or loss) of any Person in which any other Person has
an interest attributable to such other non-Controlling Person, (b) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated -14-

GRAPHIC [g201081km01i040.gif]

 


 

with the Parent Borrower or any Restricted Subsidiary or that Person’s assets
are acquired by the Parent Borrower or any Restricted Subsidiary, and (c) the
income of any direct or indirect Subsidiary of the Parent Borrower or a
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary. “Non-Defaulting Lender” means, at any time, any Lender that is
not a Defaulting Lender at such time. “Non-Extending Lender” has the meaning set
forth in Section 2.20(a). “NY FRB ” mea n s the Federal Reserve Bank of New
York. “NY FRB Rate” mea n s, fo r an y d a y, t he gr ea ter o f ( a) t he Fe d
er al Fund s E f fec ti ve Rate i n effec t o n suc h d a y and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Business Day, for the immediately preceding Business Day); provided that if none
of such rates are published for any day that is a Business Da y, t he ter m “N
YF RB Rate” mea n s t he r ate fo r a fed er al fu nd s tr a nsac tio n q uo ted
at 1 1 :0 0 a. m. o n s uch d a y r ec ei ved to the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Obligor” means each Borrower
and each Subsidiary Guarantor. “Other Connection Taxes” means, with respect to
the Administrative Agent, any Lender, any Issuing Lender or any other recipient,
Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, any other Guaranteed
obligation or any Loan Document). “Other Taxes” means any and all present or
future recording, stamp, court, documentary, filing, excise, property or similar
Taxes arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document, except (i) any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to a request by the Parent Borrower under Section 2.19(b) or
2.20(b)) and (ii) any Excluded Taxes. “O ver ni g ht B an k F und i ng Rat e”
mea n s, fo r an y d a y, the r ate comprised of both overnight federal funds
and overnight eurodollar borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and pub lished on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Parent Borrower” means Dillard’s, Inc., a Delaware corporation. “Participant”
has the meaning set forth in Section 10.04(c)(i). “Participant Register” has the
meaning set forth in Section 10.04(c)(i). “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA. “Permitted Encumbrances”
means: (a) Liens for Taxes not delinquent or which are being contested in good
faith by appropriate proceedings and for which whatever reserves required by
GAAP have been established; -15-

GRAPHIC [g201081km03i001.gif]

 


(b) Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto and other similar charges or encumbrances (and with respect to
leasehold interests, mortgages, obligations, liens and other encumbrances
incurred, created, assumed or permitted to exist and arising by, through or
under or asserted by a landlord or owner of leased property, with or without the
consent of the lessee) that do not materially impair the use of such property in
the ordinary conduct of business of the Obligors; (c) Liens imposed by law, such
as landlord’s, materialmen’s, mechanic’s, workmen’s, repairmen’s, carriers’,
warehousemen’s, vendors’ or other similar liens and encumbrances arising in the
ordinary course of the business of the Parent Borrower or any of its Restricted
Subsidiaries, or governmental (federal, state or municipal) Liens arising out of
contracts for the sale of products or services by the Parent Borrower or any of
its Restricted Subsidiaries, in each case, securing obligations that are not
overdue by more than 90 days or which are being contested in compliance with
Section 6.04, or deposits or pledges to obtain the release of any of the
foregoing Liens; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, government contracts, supply
agreements, utilities, performance and return-of money bonds contracts, surety
and appeal bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) licenses, leases, or subleases granted to third
Persons or to the Parent Borrower or its Restricted Subsidiaries by the Parent
Borrower and its Restricted Subsidiaries in the ordinary course of business; (f)
Liens encumbering pledges and deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Parent
Borrower and its Restricted Subsidiaries, including workers’ compensation,
unemployment insurance, old-age pension and other social security laws or
regulations (excluding deposits securing the repayment of Indebtedness); (g)
Liens encumbering customary initial deposits and margin deposits, and other
Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations, under
commodities agreements; (h) any (i) interest or title of a lessor or sublessor
under any lease, (ii) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii); (i) Liens on any property
or assets of any Person existing at the time such Person is merged into or
consolidated with the Parent Borrower or any Restricted Subsidiary, provided
that such Lien was not incurred in contemplation thereof and does not extend to
any other property of the Parent Borrower or any of its Restricted Subsidiaries;
(j) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement; (k) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (l) judgment Liens in respect of
judgments that do not constitute an Event of Default under clause (j) of Article
VIII; (m) Liens solely on cash earnest money deposits made by the Parent
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder; provided that such Liens are granted on
customary business terms and in the ordinary course of business of the Parent
Borrower or such Restricted Subsidiary; and -16-

GRAPHIC [g201081km03i002.gif]

 


(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry,
in each case existing solely with respect to cash or cash equivalents.
“Permitted Investments” means each of the following: (a) direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; investments in commercial paper maturing within 270 days
from the date of acquisition thereof and (b) having, at such date of
acquisition, a credit rating of at least A-1 or P-1 from S&P or from Moody’s;
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 (c) days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and (d) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer. “Permitted Joint Venture” means, with respect
to any Subsidiary Guarantor, a joint venture or partnership in which each of the
following conditions are satisfied: (a) The Parent Borrower shall have furnished
the Administrative Agent with five (5) days prior notice of such intended joint
venture or partnership and shall have furnished the Administrative Agent with a
current draft of the joint venture or partnership agreement and other applicable
organizational documents, and a summary of the structure and terms of the
transaction, and such other information as the Administrative Agent may
reasonably require; (b) No Default or Event of Default shall exist at the time
of, or arise from, a Borrower or Subsidiary Guarantor’s entering into such joint
venture or partnership; and (c) The joint venture or partnership shall be for
the purpose of acquiring, constructing, managing and/or operating an enclosed
mall, an open-air shopping center or a stand-alone store, in each case in which
a store operated by a Borrower or a Restricted Subsidiary is to be located.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA that is sponsored, maintained or
contributed to by the Parent Borrower or any ERISA Affiliate. “Platform” has the
meaning set forth in Section 10.01(d). “Prime Rate” means the rate of interest
per annum publicly announced from time to time by JPMCB as its prime rate in
effect at its principal office in New York City. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. -17-

GRAPHIC [g201081km03i003.gif]

 


“Priority Debt” means, at any time of determination, without duplication, the
sum of (x) the aggregate principal amount of all Indebtedness of each Restricted
Subsidiary that is not an Obligor (on a consolidated basis) and (y) the
aggregate principal amount of Indebtedness (including, without limitation,
Capital Lease Obligations and mortgages on real property) of the Parent Borrower
and its Restricted Subsidiaries which is secured by Liens on its assets.
“Priority Debt Ratio” means the ratio of (a) Priority Debt to (b) EBITDA of the
Parent Borrower and the Restricted Subsidiaries for the Measurement Period most
recently then ended. “Pro Rata Share” has the meaning set forth in Section 3.08.
“Quarterly Dates” means the last Business Day of each fiscal quarter of the
Parent Borrower in each of its fiscal years, the first of which shall be the
first such day after the date hereofEffective Date. “Real Estate” means all
land, together with the buildings, structures, parking areas, and other
improvements thereon, now or hereafter owned or leased by an Obligor, including
all easements, rights-of-way, and similar rights relating thereto and all
leases, tenancies, and occupancies thereof. “Receivables” means all rights of
the Parent Borrower or any of its Subsidiaries to payments (whether constituting
accounts, chattel paper, instruments, general intangibles or otherwise, and
including the right to payment of any interest or finance charges), which rights
are identified (or, in the case of future rights to payments, are expected to be
identified) in the accounting records of the Parent Borrower or such Subsidiary
as accounts receivable, as determined in accordance with GAAP. “Register” has
the meaning set forth in Section 10.04. “Regulation U” means Regulation U of the
Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof. “Regulation X” means Regulation X of the
Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof. “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, members, trustees,
directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates. “Release” means any release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment. “Rental and Lease Expense” means,
for any Measurement Period, all items that, in accordance with GAAP, would be
classified as rental and lease expense of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis that are included on the consolidated
statement of earnings of the Parent Borrower, in each case determined in
accordance with GAAP, provided that Rental and Lease Expense shall not include
any Rental and Lease Expense incurred during the Measurement Period under leases
that have been assigned to and assumed by any Person (other than the Parent
Borrower or a Restricted Subsidiary) or that constitute or relate to
discontinued operations, in each case, for which the Parent Borrower and its
Restricted Subsidiaries are no longer obligated. “Required Lenders” means, at
any time, Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time; provided that, for purposes of declaring
the Loans to be due and payable pursuant to Article VIII, and for all purposes
after the Loans become due and payable pursuant to Article VIII or the
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders. “Responsible Officer” means the chief
executive officer or the chairman of the board (if an officer) of the Parent
Borrower or a Financial Officer; provided that, when such term is used in
reference to any document executed -18-

GRAPHIC [g201081km03i004.gif]

 


by, or a certification of, a Responsible Officer, the secretary or assistant
secretary of the Parent Borrower shall have, theretofore (including on the
Effective Date) or concurrently therewith, delivered an incumbency certificate
to the Administrative Agent as to the authority of such individual. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any shares of any class of capital stock of
any Obligor, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
shares of capital stock of any Obligor or any option, warrant or other right to
acquire any such shares of capital stock of any Obligor. “Restricted Subsidiary”
of a Person means any Subsidiary of the Parent Borrower that is not an
Unrestricted Subsidiary. “Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans and its LC Exposure and Swingline Exposure at such time. “S&P”
means Standard & Poor’s Ratings Services, a division of McGraw Hill Financial,
Inc., and any successor to its rating agency business. “S&P Rating” means S&P’s
corporate credit rating for the Parent Borrower. “Sanctions” means the economic
or financial sanctions or trade embargoes imposed, administered or enforced from
time to time by the U.S. government, including those administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State. “Sanctioned Country” means, at any time, a country, region
or territory which is itself the subject or target of any Sanctions (at the time
of this AgreementEffective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria). “Sanctioned Person” means, at any time, (a) any Person listed in the
list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, and any
similar list maintained by the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person that
is 50% or more owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b). “Specified Subsidiary” means, with respect to
any fiscal year of the Parent Borrower, any wholly-owned Domestic Subsidiary
that is not an Immaterial Subsidiary. “Standby Letter of Credit” means any
Letter of Credit other than a Commercial Letter of Credit. “Standby Letters of
Credit Sublimit” has the meaning set forth in Section 2.06(c). “Statutory
Reserve Rate” means a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves), expressed as a decimal, established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to
Regulation D of the Board. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of -19-

GRAPHIC [g201081km03i005.gif]

 


which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Parent Borrower.
“Subsidiary Guarantor” means each direct or indirect Specified Subsidiary of the
Parent Borrower (for the avoidance of doubt, excluding each Borrower), each
Specified Subsidiary that becomes a “Subsidiary Guarantor” after the date
hereofEffective Date pursuant to Section 6.08 and each Domestic Subsidiary that
becomes a “Subsidiary Guarantor” after the date hereofEffective Date pursuant to
Section 3.10; provided that no Excluded Subsidiary shall be required to be a
Subsidiary Guarantor. “Swap” means any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act. “Swap Obligation” means, with respect to any Person, any
obligation to pay or perform under any Swap. “Swingline Borrowing” means a
Borrowing of Swingline Loans. “Swingline Commitment” means, with respect to each
Swingline Lender, the commitment of such Swingline Lender to make Swingline
Loans pursuant to Section 2.05, expressed as an amount representing the maximum
aggregate principal amount of such Swingline Lender’s outstanding Swingline
Loans hereunder. The initial amount of each Swingline Lender’s Swingline
Commitment is set forth on Schedule 2.05. The aggregate amount of the Swingline
Commitments on the date hereofAmendment No. 1 Effective Date is $100,000,000.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
outstanding at such time) and (b) in the case of any Lender that is a Swingline
Lender, the aggregate principal amount of all Swingline Loans made by such
Lender outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans, in each case adjusted
to give effect to any reallocation under Section 2.21 of the Swingline Exposure
of Defaulting Lenders in effect at such time. “Swingline Lender” means JPMCB, in
its capacity as a lender of Swingline Loans hereunder. “Swingline Loan” means a
Loan made pursuant to Section 2.05. “Syndicated,” when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are made pursuant to Section 2.01. “Syndication Agents” means each of
Wells and Regions Capital Markets, in their capacity as syndication agents for
the credit facility established hereunderthe Effective Date Syndication Agents
and the Amendment No. 1 Syndication Agents. “Taxes” means all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholdings), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Total Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of (a) Indebtedness of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis on such day to (b) EBITDA for the
Measurement Period ended on such day. “Transactions” means the execution,
delivery and performance by each Obligor of this Agreement and the other Loan
Documents to which such Obligor is intended to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder. -20-

GRAPHIC [g201081km03i006.gif]

 


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UFCA” has the meaning set forth in Section 10.18. “UFTA” has the meaning set
forth in Section 10.18. “Unrestricted Subsidiary” means each Subsidiary
designated as an “Unrestricted Subsidiary” in accordance with Section 6.09 and
each Subsidiary listed on Schedule 4.11(b) and each of its Subsidiaries, except
to the extent any such Person is re-designated as a Restricted Subsidiary in
accordance with Section 6.09. “USA PATRIOT Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001. “Wells” mea ns W ells Far go B ank, N. A.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. “Withholding Agent” means
the Parent Borrower and the Administrative Agent. “W r ite -Do wn a nd Co n ver
sio n P o wer s” mea ns, wit h r esp ec t to an y E E A Re so lutio n A
uthority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Competitive Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Competitive Eurocurrency Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Competitive Borrowing”), by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Competitive
Eurocurrency Borrowing”). SECTION 1.03. Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (d) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof and (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. -21-

GRAPHIC [g201081km03i007.gif]

 


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereofEffective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Parent Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, (a) all liabilities under or in respect
of any lease (whether now outstanding or at any time entered into or incurred)
that, under GAAP as in effect on the Effective Date, would be accrued as Rental
and Lease Expense and would not constitute a Capital Lease Obligation, shall
continue to be treated as Rental and Lease Expense in accordance with GAAP as in
effect on the Effective Date and shall not constitute a Capital Lease
Obligation, in each case, for purposes of the covenants set forth herein and all
defined terms as used therein, (b) Indebtedness shall be determined without
giving effect to the application of Financial Accounting Standards Board
Accounting Standards Codification 815 (and related interpretations) to the
extent such application would otherwise increase or decrease the principal
amount of Indebtedness for any purpose hereunder as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness and (c) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (i)
without giving effect to any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Parent Borrower or any
Restricted Subsidiary at “fair value,” as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, it being agreed that such Indebtedness
shall at all times be valued at the full stated principal amount thereof.
SECTION 1.05. Pro Forma Computations. All computations of the Total Leverage
Ratio, Coverage Ratio and Priority Debt Ratio required to be made hereunder
shall be calculated after giving pro forma effect to any acquisitions,
dispositions, mergers, consolidations or retirement, repayment, issuance,
incurrence or assumption of Indebtedness consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation, as if such acquisition, disposition, merger or
consolidation, as applicable, had occurred on the first day of the relevant
period, and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months). ARTICLE II The Credits SECTION 2.01. The Commitments.
Subject to the terms and conditions set forth herein, each Lender agrees to make
Syndicated Loans in Dollars to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or
(b) the sum of the total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans exceeding the total Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Syndicated Loans. SECTION 2.02.
Loans and Borrowings. -22-

GRAPHIC [g201081km03i008.gif]

 


(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04, and
each Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. (b) Type of Loans. Subject to Section 2.14, (i) each Syndicated
Borrowing shall be comprised entirely of ABR Loans or of Eurocurrency Loans, as
the Parent Borrower may request in accordance herewith, and (ii) each
Competitive Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed
Rate Loans, as the Parent Borrower may request in accordance herewith. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement. (c) Minimum Amounts; Limitation on Number of
Borrowings. Each Syndicated Eurocurrency Borrowing shall be in an aggregate
amount of $5,000,000 or a larger multiple of $500,000. Each Syndicated ABR
Borrowing shall be in an aggregate amount equal to $1,000,000 or a larger
multiple of $250,000; provided that a Syndicated ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(f). Each Competitive Borrowing
shall be in an aggregate amount equal to $5,000,000 or a larger multiple of
$1,000,000. Each Swingline Loan shall be in an amount equal to $1,000,000 or a
larger multiple of $250,000. Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Syndicated Eurocurrency Borrowings outstanding. (d)
Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Parent Borrower shall not be entitled to request (or to elect to
convert to or continue as a Syndicated Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the earliest Commitment
Termination Date then in effect. SECTION 2.03. Requests for Syndicated
Borrowings. (a) Notice by the Parent Borrower. To request a Syndicated
Borrowing, the Parent Borrower shall notify the Administrative Agent of such
request by telephone or e-mail (i) in the case of a Syndicated Eurocurrency
Borrowing, not later than 1:00 pm, New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of a Syndicated
ABR Borrowing, not later than 1:00 p.m., New York City time, the same Business
Day as the date of the proposed Borrowing. Each such telephonic or electronic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or e-mail (in .pdf or .tif format) to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit D and
signed by a Responsible Officer of the Parent Borrower. (b) Content of Borrowing
Requests. Each telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02: (i) the aggregate
principal amount of the requested Borrowing; (ii) the date of such Borrowing,
which shall be a Business Day; (iii) whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; (iv) in the case of a Syndicated
Eurocurrency Borrowing, the Interest Period therefor, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); and -23-

GRAPHIC [g201081km03i009.gif]

 


(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, or, in the case of any Syndicated ABR Borrowing requested
to finance the reimbursement o f an LC Disbursement as provided in Section
2.06(f), the identity of the Issuing Lender that made such LC Disbursement. (c)
Notice by the Administrative Agent to the Lenders. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. (d) Failure to
Elect. If no election as to the Type of a Syndicated Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Syndicated Eurocurrency Borrowing, the
Parent Borrower shall be deemed to have selected an Interest Period of seven
days’ duration. SECTION 2.04. Competitive Bid Procedure. (a) Requests for Bids
by the Parent Borrower. Subject to the terms and conditions set forth herein,
from time to time during the Availability Period the Parent Borrower may request
Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans denominated in Dollars; provided
that (i) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments and (ii) in the event the Commitment Termination Date
shall have been extended as provided in Section 2.20, the sum of (x) the LC
Exposure attributable to Letters of Credit expiring after any Existing
Commitment Termination Date, plus (y) the aggregate principal amount of
outstanding Competitive Loans maturing after such Existing Commitment
Termination Date plus (z) the Swingline Exposure attributable to Swingline Loans
maturing after such Existing Commitment Termination Date shall not exceed the
total Commitments that shall have been extended to a date after the latest
expiration date of such Letters of Credit and the latest maturity date of such
Competitive Loans and such Swingline Loans. To request Competitive Bids, the
Parent Borrower shall notify the Administrative Agent of such request by
telephone, in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the Parent Borrower may submit up to (but not more than) one Competitive
Bid Request on the same day, but a Competitive Bid Request shall not be made
within four Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery, facsimile or e-mail (in .pdf or .tif format) to the Administrative
Agent of a written Competitive Bid Request in a form approved by the
Administrative Agent and signed by a Responsible Officer of the Parent Borrower.
Each such telephonic and written Competitive Bid Request shall specify the
following information in compliance with Section 2.02: (i) the aggregate amount
of the requested Borrowing; (ii) the date of such Borrowing, which shall be a
Business Day; (iii) the maturity date of such Borrowing, which date shall not be
less than seven days or more than 360 days after the date of such Borrowing;
(iv) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing; (v) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” that does not
extend beyond the earliest Commitment Termination Date then in effect; and (vi)
disbursed. the location and number of the applicable Borrower’s account to which
funds are to be -24-

GRAPHIC [g201081km03i010.gif]

 


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids. (b) Making of Bids by
Lenders. Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Parent Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
facsimile or e-mail (in .pdf or .tif format), in the case of a Competitive
Eurocurrency Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on the
proposed date of such Borrowing. Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender of such rejection as promptly as practicable. Each Competitive
Bid shall specify (i) the principal amount (which shall be $5,000,000 or a
larger multiple of $1,000,000 and which may equal the entire principal amount of
the Competitive Borrowing requested by the Parent Borrower) of the Competitive
Loan or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate
or Competitive Bid Rates at which the Lender is prepared to make such Loan or
Loans (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) and (iii) the Interest Period for each such Loan
and the last day thereof. (c) Notification of Bids by Administrative Agent. The
Administrative Agent shall promptly notify the Parent Borrower by facsimile or
e-mail of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid. (d) Acceptance of Bids by the Parent Borrower. Subject only to
the provisions of this paragraph, the Parent Borrower may accept or reject any
Competitive Bid. The Parent Borrower shall notify the Administrative Agent by
telephone, confirmed by facsimile or e-mail (in.pdf or .tif format) of a writing
signed by a Responsible Officer of the Parent Borrower and in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Competitive Eurocurrency
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Parent Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Parent Borrower shall not accept a Competitive Bid
made at a particular Competitive Bid Rate if the Parent Borrower rejects a
Competitive Bid made at a lower Competitive Bid Rate, (iii) the aggregate amount
of the Competitive Bids accepted by the Parent Borrower shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) of this proviso, the Parent Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) of this proviso, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a principal amount of
$5,000,000 or a larger multiple of $1,000,000; provided, further, that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) of the first proviso of this paragraph, such
Competitive Loan may be in the amount of $1,000,000 or any multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to such clause
(iv) the amounts shall be rounded to multiples of $1,000,000 in a manner
determined by the Parent Borrower. A notice given by the Parent Borrower
pursuant to this paragraph shall be irrevocable. (e) Notification of Acceptances
by the Administrative Agent. The Administrative Agent shall promptly notify each
bidding Lender whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Parent Borrower at least one quarter of an hour
earlier than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section. Any Competitive Bid submitted by the -25-

GRAPHIC [g201081km03i011.gif]

 


Administrative Agent that fails to comply with the provisions of paragraph (b)
above and this paragraph (f) shall be void ab initio. SECTION 2.05. Swingline
Loans. (a) Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, each Swingline Lender agrees to make Swingline
Loans to the Borrowers from time to time during the Availability Period, in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $100,000,000, (ii) the aggregate principal amount of outstanding
Swingline Loans of any Swingline Lender exceeding the Swingline Commitment of
such Swingline Lender, (iii) the Revolving Credit Exposure of any Swingline
Lender exceeding the Commitment of such Swingline Lender, (iv) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans exceeding the total Commitments or (v) in the
event the Commitment Termination Date shall have been extended as provided in
Section 2.20, the sum of (x) the LC Exposure attributable to Letters of Credit
expiring after any Existing Commitment Termination Date, plus (y) the aggregate
principal amount of outstanding Competitive Loans maturing after such Existing
Commitment Termination Date, plus (z) the Swingline Exposure attributable to
Swingline Loans maturing after such Existing Commitment Termination Date
exceeding the total Commitments that shall have been extended to a date after
the latest expiration date of such Letters of Credit and the latest maturity
date of such Competitive Loans and such Swingline Loans; provided that (A) no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and (B) each Swingline Borrowing shall be made by the
Swingline Lenders ratably in accordance with their respective Swingline
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.
The failure of any Swingline Lender to make any Swingline Loan required to be
made by it shall not relieve any other Swingline Lender of its obligations
hereunder; provided that the Swingline Commitments of the Swingline Lenders are
several and no Swingline Lender shall be responsible for any other Swingline
Lender’s failure to make Swingline Loans as required. (b) Notice of Swingline
Loans by the Parent Borrower. To request a Swingline Borrowing, the Parent
Borrower shall notify the Administrative Agent of such request by telephone, not
later than 3:00 p.m., New York City time, on the day of the proposed Swingline
Borrowing. Each such notice shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile or e-mail (in.pdf or .tif format) to the
Administrative Agent of a written Borrowing Request in the form approved by the
Administrative Agent and signed by a Responsible Officer of the Parent Borrower.
Each such telephonic and written Borrowing Request shall specify, in compliance
with Section 2.02, the requested date (which shall be a Business Day), the
principal amount of the requested Swingline Borrowing and the location and
number of the applicable Borrower’s account to which funds are to be disbursed,
or, in the case of any Swingline Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f), the identity
of the Issuing Lender that made such LC Disbursement. The Administrative Agent
will promptly advise each Swingline Lender of any such Borrowing Request
received from the Parent Borrower and of the amount of such Swingline Lender’s
Swingline Loan to be made as part of the requested Swingline Borrowing. Each
Swingline Lender shall make each Swingline Loan to be made by it hereunder
available to the Borrowers by means of a credit to a deposit account of the
applicable Borrower specified in such Borrowing Request (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), by remittance to the relevant Issuing Lender) by
5:00 p.m., New York City time, on the requested date of such Swingline Loan. (c)
Participations by Lenders in Swingline Loans. Each Swingline Lender may by
written notice given to the Administrative Agent not later than 12:00 p.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of its Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Lenders will be required to participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees to pay,
upon receipt of notice as provided above in this paragraph, to the
Administrative Agent, in Dollars, for account of the applicable Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever, -26-

GRAPHIC [g201081km03i012.gif]

 


including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, each Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Parent Borrower deemed made pursuant
to Section 5.02, unless, at least two Business Days prior to the time such
Swingline Loan was made, the Required Lenders shall have notified such Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 5.02 would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
any Swingline Lender shall have received any such notice, no Swingline Lender
shall make any Swingline Loan until and unless it shall be satisfied that the
events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist). Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders under this paragraph), and the Administrative Agent
shall promptly pay to the applicable Swingline Lender the amounts so received by
it from the Lenders. The Administrative Agent shall notify the Parent Borrower
of any participations in any Swingline Loan acquired pursuant to the preceding
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the applicable Swingline Lender. Any
amounts received by a Swingline Lender from the Borrowers (or other party on
behalf of the Borrowers) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; and any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to the preceding
paragraph and to such Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to such Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof. (d) Additional Swingline
Lenders; Replacement of Swingline Lender. Any Swingline Lender may be added or
an existing Swingline Lender may be replaced at any time by written agreement
among the Parent Borrower, the Administrative Agent and the relevant Swingline
Lender(s). The Administrative Agent shall notify the Lenders of any such
addition or replacement of a Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such addition or replacement, (x) the new
Swingline Lender shall have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made thereafter and (y)
references herein to the ter m “S wi ngl ine L end er ” shall b e d ee med to r
efe r to such ne w S wi n gli ne Lender, successor or to any previous Swingline
Lender, or to such successor and all previous Swingline Lenders, as the context
shall require. After the replacement of a Swingline Lender hereunder, the
replaced Swingline Lender shall remain a party hereto and shall continue to have
all the rights and obligations of a Swingline Lender under this Agreement with
respect to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans. (e) Resignation of Swingline
Lender. Subject to the appointment and acceptance of a successor S win gli ne Le
nd er , an y S win gl ine Le nd er ma y r esi g n a s a S wing line Lend er at a
n y ti me up o n t hir t y d a ys’ p r io r wr itte n notice to the
Administrative Agent, the Parent Borrower and the Lenders, in which case, such
Swingline Lender shall be replaced in accordance with Section 2.05(d) above.
SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in Section
2.01, the Parent Borrower may request any Issuing Lender to issue, at any time
and from time to time during the Availability Period, Letters of Credit
denominated in Dollars for the account of the Parent Borrower or any Restricted
Subsidiary in such form as is acceptable to the Administrative Agent and such
Issuing Lender in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments. From and after the
Effective Date, each Existing Letter of Credit shall be deemed, for all purposes
of this Agreement -27-

GRAPHIC [g201081km03i013.gif]

 


(including paragraphs (e) and (f) of this Section), to be a Letter of Credit
issued for the account of the Borrowers on the Effective Date. (b) Notice of
Issuance, Amendment, Renewal or Extension; Auto-Renewal Letters of Credit. (i)
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal of
an Auto-Renewal Letter of Credit permitted pursuant to clause (ii) of this
Section 2.06(b)), the Parent Borrower shall hand deliver, fax or e-mail (in .pdf
or .tif format) to the relevant Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the relevant Issuing Lender, the Parent Borrower also
shall submit a letter of credit application on such Issuing Lender’s standard
form in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Parent Borrower to, or entered into by the Parent Borrower
with, an Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. (ii) Any Letter of Credit issuable
under this Agreement may be issued, if the Parent Borrower so requests and the
relevant Issuing Lender so agrees, in the form of an Auto-Renewal Letter of
Credit; provided that any such Auto-Renewal Letter of Credit must permit such
Issuing Lender to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof of such Issuing Lender’s option not to
extend the Letter of Credit beyond the expiration date (a “Non-Renewal Notice”).
Such Issuing Lender shall have the option to issue a Non-Renewal Notice during a
specified period in each such twelve-month period to be agreed upon by the
Parent Borrower, such Issuing Lender and the Administrative Agent at the time
such Letter of Credit is issued (the date of such notice shall be referred to
herein as the “Non-Renewal Notice Date”). Once an Auto-Renewal Letter of Credit
has been issued, each Lender shall be deemed to have authorized (but may not
require) the relevant Issuing Lender to permit the renewal of such Letter of
Credit at any time to an expiry date not later than one year after its date of
issuance or renewal; provided that such Issuing Lender shall not permit any such
renewal if such Issuing Lender has reasonably determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms of this Agreement (by reason of the provisions of paragraph (c) or (d)
of this Section or otherwise). (c) Limitations on Amounts. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Parent Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate LC Exposure shall
not exceed the lesser of (x) the aggregate LC Sublimits for all Issuing Lenders
and (y) $200,000,000 and, subject to the last sentence of this subsection (c),
no more than $100,000,000 of which may be in respect of Standby Letters of
Credit (the “Standby Letters of Credit Sublimit”), (ii) the aggregate amount of
the Letter of CreditLC Exposure attributable to Letters of Credit issued by any
Issuing Lender shall not exceed the LC Sublimit of such Issuing Lender, (iii)
the Revolving Credit Exposure of any Lender shall not exceed the Commitment of
such Lender, (iv) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans shall not exceed the
total Commitments and (v) in the event the Commitment Termination Date shall
have been extended as provided in Section 2.20, the sum of (x) the LC Exposure
attributable to Letters of Credit expiring after any Existing Commitment
Termination Date, plus (y) the aggregate principal amount of outstanding
Competitive Loans maturing after such Existing Commitment Termination Date plus
(z) the Swingline Exposure attributable to Swingline Loans maturing after such
Existing Commitment Termination Date shall not exceed the total Commitments that
shall have been extended to a date after the latest expiration date of such
Letters of Credit and the latest maturity date of such Competitive Loans and
such Swingline Loans. Notwithstanding the foregoing, the Parent Borrower may
adjust the amount of the Standby Letters of Credit Sublimit by providing three
(3) Business Days prior written notice to the Administrative Agent, so long as
the total of such Standby Letters of Credit Sublimit plus any LC Exposure in
respect of Commercial Letters of Credit outstanding does not exceed the
aggregate sublimit for Letters of -28-

GRAPHIC [g201081km03i014.gif]

 


Credit set forth in Section 2.06(c)(i). The Administrative Agent shall promptly
confirm to the Parent Borrower, the Issuing Lenders and the Lenders the amount
and the effective date of the revised sublimits. (d) Expiration Date. Each
Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) the date twelve-months after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, twelve
months after the then-current expiration date of such Letter of Credit), subject
to automatic renewal of any Auto-Renewal Letter of Credit as provided in Section
2.06(b)(ii), and (ii) the date that is five Business Days prior to the
Commitment Termination Date. (e) Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) by
any Issuing Lender, and without any further action on the part of such Issuing
Lender or the Lenders, such Issuing Lender hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default or reduction or termination of the Commitments, or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments. Each Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the relevant
Issuing Lender shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrowers deemed made
pursuant to Section 5.02, unless, at least two Business Days prior to the time
of issuance, or the time of any amendment, renewal or extension subject to
Section 5.02, of any Letter of Credit by such Issuing Lender (or, in the case of
an automatic renewal permitted pursuant to clause (ii) of Section 2.06(b), at
least two Business Days prior to the time by which the election not to permit
renewal must be made by the relevant Issuing Lender), the Required Lenders shall
have notified the applicable Issuing Lender (with a copy to the Administrative
Agent) in writing that, as a result of one or more events or circumstances
described in such notice, one or more of the conditions precedent set forth in
Section 5.02 would not be satisfied if such Letter of Credit were then issued or
so amended, renewed or extended (it being understood and agreed that, in the
event any Issuing Lender shall have received any such notice, no Issuing Lender
shall issue, amend, renew or extend any Letter of Credit until and unless it
shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of the
relevant Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by an Issuing Lender (i) in the event the Borrowers fail to
reimburse such LC Disbursement when due, as provided in paragraph (f) of this
Section, promptly upon the receipt of notice from the Administrative Agent
referred to in paragraph (f) of this Section and (ii) if any reimbursement
payment is required to be refunded to the Borrowers for any reason, at any time
thereafter, promptly upon the request of such Issuing Lender. Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Syndicated Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders under this
paragraph), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from any Borrower
pursuant to paragraph (f) of this Section, the Administrative Agent shall
distribute such payment to the relevant Issuing Lender or, to the extent that
the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Lender for any LC Disbursement shall not constitute a Loan and shall
not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. (f) Disbursement and Reimbursement. If an Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, such Issuing Lender
shall give prompt notice thereof to the Administrative Agent and the Parent
Borrower by telephone (confirmed by hand delivery, facsimile or e-mail), and the
Borrowers shall reimburse such Issuing Lender in respect of such LC Disbursement
by paying to the Administrative Agent an amount equal to -29-

GRAPHIC [g201081km03i015.gif]

 


such LC Disbursement not later than 12:00 noon, New York City time, on (i) the
Business Day that the Parent Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Parent Borrower receives
such notice, if such notice is not received prior to such time; provided that if
such LC Disbursement is not less than (x) $2,000,000 in the case of a Syndicated
ABR Borrowing and (y) $1,000,000 in the case of a Swingline Borrowing, the
Parent Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with a Syndicated ABR Borrowing or a Swingline Borrowing in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Syndicated ABR Borrowing or
Swingline Borrowing. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. (g) Obligations Absolute. The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Lender under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
(iv) the failure to perfect any lien or security interest granted to, or in
favor of, the Administrative Agent or any of the Lenders as security for any
reimbursement obligations in respect of any LC Disbursement, (v) any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (incl uding Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Commitments or (vi) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Lenders, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by any Issuing
Lender or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Lender; provided that the foregoing shall
not be construed to excuse an Issuing Lender from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree, to the
fullest extent permitted by law, that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (with such absence to be
presumed unless otherwise determined by a court of competent jurisdiction in a
final and nonappealable judgment), such Issuing Lender shall be deemed to have
exercised care in each such determination, and that: (i) an Issuing Lender may
accept documents that appear on their face to be in substantial compliance with
the terms of a Letter of Credit without responsibility for further
investigation, regardless of any notice or information to the contrary, and may
make payment upon presentation of documents that appear on their face to be in
substantial compliance with the terms of such Letter of Credit; (ii) an Issuing
Lender shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit; and -30-

GRAPHIC [g201081km03i016.gif]

 


(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing). (h) Disbursement Procedures. The Issuing
Lender for any Letter of Credit shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under such Letter of Credit. Such Issuing Lender shall promptly after
such examination notify the Administrative Agent and the Parent Borrower by
telephone (confirmed by hand delivery, facsimile or e-mail) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Lender and the Lenders with respect to any such LC Disbursement. (i) Interim
Interest. If the Issuing Lender for any Letter of Credit shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to, but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to Syndicated ABR Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Lender shall be for the account of such Lender to the extent of such payment,
and shall be payable on demand or, if no demand has been made, on the date on
which the Borrowers reimburse the applicable LC Disbursement in full. (j)
Additional Issuing Lenders; TerminationReplacement of Issuing Lenders. An
Issuing Lender may be added, or an existing Issuing Lender may be
terminatedreplaced, under this Agreement at any time by written agreement
between the Parent Borrower, the Administrative Agent and the relevant Issuing
Lender. The Administrative Agent shall notify the Lenders of any such addition
or terminationreplacement. At the time any such terminationreplacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the Issuing Lender being terminatedreplaced pursuant to Section
2.12(b). From and after the effective date of any such addition, the new Issuing
Lender shall have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter. After the
terminationreplacement of an Issuing Lender hereunder, the terminatedreplaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such
terminationreplacement, but shall not be required to issue any new Letters of
Credit or to amend, renew or extend any such outstanding Letters of Credit. (k)
Resignation of Issuing Lender. Subject to the appointment and acceptance of a
successor Issuing Bank, any Issuing Lender may resign as an Issuin g Lend er at
an y ti me up o n thir t y d a ys’ p r i o r wr i tten no tice to the
Administrative Agent, the Parent Borrower and the Lenders, in which case, such
Issuing Lender shall be replaced in accordance with Section 2.06(j) above. (l)
Issuing Lender Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Lender shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Lender, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Lender
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrowers fail to reimburse
an LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such -31-

GRAPHIC [g201081km03i017.gif]

 


other information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Lender. (m) Cash Collateralization. If
any Event of Default shall occur and be continuing, on the Business Day that the
Parent Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated pursuant to
Article VIII, Lenders with LC Exposure representing more than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent, which
account may be a “securities account” (within the meaning of Section 8-501 of
the UCC), in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in immediately available funds in Dollars equal to 103% of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Parent Borrower described in clause (h) or
(i) of Article VIII. The Borrowers also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.21.
Each such deposit shall be held by the Administrative Agent as collateral for
the LC Exposure and other obligations of the Borrowers under this Agreement, and
for this purpose the Borrowers hereby grant a security interest to the
Administrative Agent for the benefit of the Lenders and the Issuing Lenders in
such collateral account and in any financial assets (as defined in the UCC) or
other property held therein. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. All amounts on deposit pursuant to this paragraph (l) shall be invested
by the Administrative Agent in interest bearing instruments or accounts, with
the selection of which instruments or accounts to be determined by the
Administrative Agent in its sole discretion; provided that the Administrative
Agent shall consult with the Parent Borrower as to the selection of such
instruments or accounts; provided, further, that such investments shall be at
the risk and expense of the Borrowers. Other than any interest earned on the
investment of such deposits, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Lender for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but (i) subject to
the consent of Lenders with LC Exposure representing 100% of the total LC
Exposure and (ii) in the case of any such application at a time when any Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders), the consent of each Issuing Lender)), be applied to satisfy
other obligations of the Borrowers under this Agreement. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, the amount (including any interest and
profits earned thereon as aforesaid) standing to the credit of such account (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all Events of Default have been cured or waived. If
the Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.21, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers, as promptly as practicable, to the extent
that, after giving effect to such return, no Issuing Lender shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders and/or the remaining
cash collateral and no Event of Default shall have occurred and be continuing.
SECTION 2.07. Funding of Borrowings. (a) Funding by Lenders. Each Lender shall
make each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., New York City time (or, in
the case of any Syndicated ABR Loan, 4:00 p.m., New York City time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the applicable Borrower designated by the Parent
Borrower in the applicable Borrowing Request; provided that Syndicated ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.06(f) shall be remitted by the Administrative Agent to the relevant
Issuing Lender specified in the applicable Borrowing Request. -32-

GRAPHIC [g201081km03i018.gif]

 


(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Syndicated ABR Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent. SECTION 2.08. Interest Elections. (a)
Elections by the Parent Borrower for Syndicated Borrowings. The Loans comprising
each Syndicated Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03(d) and, in
the case of a Syndicated Eurocurrency Borrowing, shall have the Interest Period
specified in such Borrowing Request or as otherwise provided in Section 2.03(d).
Thereafter, the Parent Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Syndicated Eurocurrency Borrowing, may elect
the Interest Period therefor, all as provided in this Section. The Parent
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued. (b) Notice of Elections. To make an election
pursuant to this Section, the Parent Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Parent Borrower were requesting a
Syndicated Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or e-mail (in .pdf or .tif format) to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by a Responsible Officer of the Parent Borrower. (c) Content of Interest
Election Requests. Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02: (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and -33-

GRAPHIC [g201081km03i019.gif]

 


(iv) if the resulting Borrowing is a Syndicated Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d). (d) Notice by the Administrative Agent to the
Lenders. Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing. (e) Failure to Elect; Events of
Default. If the Parent Borrower fails to deliver a timely and complete Interest
Election Request with respect to a Syndicated Eurocurrency Borrowing prior to
the end of the Interest Period therefor, then, unless such Syndicated
Eurocurrency Borrowing is repaid as provided herein, the Parent Borrower shall
be deemed to have selected an Interest Period of seven days’ duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower (provided that no such notice
shall be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Parent Borrower), then, so long as an Event of
Default is continuing (A) no outstanding Syndicated Borrowing may be converted
to or continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid,
each Syndicated Eurocurrency Borrowing shall be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor. SECTION 2.09. Termination,
Reduction and Increase of the Commitments. (a) Scheduled Termination. Unless
previously terminated, each Commitment shall terminate on the Commitment
Termination Date applicable to such Commitment. (b) Voluntary Termination or
Reduction. The Parent Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each partial reduction of the
Commitments shall be in an amount that is $5,000,000 or a larger multiple
thereof and (ii) the Parent Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments. (c) Notice of Voluntary Termination or Reduction.
The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Parent Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. (d) Effect of Termination or Reduction. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments. (e) Increase of Commitments. (i) Requests for
Increase. The Parent Borrower may, at any time following the Effective Date,
effect an increase in the Commitments hereunder (each such increase being a
“Commitment Increase”) by having one or more Additional Commitment Lenders
provide new or additional Commitments hereunder, by notice to the Administrative
Agent specifying the amount of the relevant Commitment Increase, the identity of
the Additional Commitment Lender(s) and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and 30 days prior to the
Commitment -34-

GRAPHIC [g201081km03i020.gif]

 


Termination Date (or, if at such time, there shall exist different Commitment
Termination Dates for the Lenders hereunder, the latest applicable Commitment
Termination Date); provided that: (A) the minimum amount of each Commitment
Increase shall be $25,000,000; (B) immediately after giving effect to any
Commitment Increase, the aggregate Commitments hereunder shall not exceed
$1,200,000,0001,000,000,000; (C) at the time of any such Commitment Increase, no
Default shall have occurred and be continuing or would result therefrom; and (D)
the representations and warranties set forth in Article IV and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). Each notice by the Parent Borrower
under this paragraph shall be deemed to constitute a representation and warranty
by the Parent Borrower as to the matters specified in clauses (B), (C) and (D)
above as of the relevant Commitment Increase Date. Notwithstanding anything
herein to the contrary, no Lender shall have any obligation hereunder to become
an Additional Commitment Lender and any election to do so shall be in the sole
discretion of each Lender. (ii) Effectiveness of Increase. Each Commitment
Increase (and the new or additional Commitment of each Additional Commitment
Lender resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to 2:00
p.m., New York City time, on such Commitment Increase Date, of: (A) a
certificate executed by a Responsible Officer of the Parent Borrower stating
that the conditions with respect to such Commitment Increase under this
paragraph (e) have been satisfied; (B) an agreement, in form and substance
satisfactory to the Parent Borrower and the Administrative Agent, pursuant to
which each such Additional Commitment Lender shall, effective as of such
Commitment Increase Date, provide a new or additional Commitment hereunder in
the amount specified therein and (if not then an existing Lender) become a
Lender hereunder, in each case duly executed by each such Additional Commitment
Lender and the Parent Borrower and acknowledged by the Administrative Agent; and
(C) such evidence of authority of the Parent Borrower to effect such Commitment
Increase as the Administrative Agent may reasonably request. Upon the
Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificates and/or other documents referred to in clauses (A) and (C) above,
the Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the effectiveness of the
relevant Commitment Increase to the Parent Borrower and the Lenders (including
each Additional Commitment Lender). (iii) On each Commitment Increase Date, (i)
the aggregate principal amount of the Syndicated Loans outstanding (the
“Existing Syndicated Borrowings”) immediately prior to the effectiveness of such
Commitment Increase shall be deemed to be repaid, (ii) each Additional
Commitment Lender that shall have had a Commitment prior to the effectiveness of
such Commitment Increase shall pay to the Administrative Agent in Dollars, in
immediately available funds, an amount equal to the difference between (A) the
product of (1) such Lender’s Applicable Percentage (calculated after giving
effect to the effectiveness of such Commitment Increase) multiplied by (2) the
aggregate amount of the Resulting Syndicated Borrowings (as defined below) and
(B) the product of (1) such Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Commitment Increase) multiplied by
(2) the aggregate amount of the Existing Syndicated Borrowings, (iii) each
Additional Commitment Lender that shall not have had a Commitment prior to the
effectiveness of such Commitment Increase shall pay to -35-

GRAPHIC [g201081km03i021.gif]

 


Administrative Agent in Dollars, in immediately available funds, an amount equal
to the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Commitment Increase) multiplied by
(2) the aggregate amount of the Resulting Syndicated Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference between (A) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Existing Syndicated Borrowings, and (B) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Resulting Syndicated Borrowings, (v) after the effectiveness of
such Commitment Increase, the Parent Borrower shall be deemed to have made new
Syndicated Borrowings (the “Resulting Syndicated Borrowings”) in an aggregate
amount equal to the aggregate amount of the Existing Syndicated Borrowings and
of the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03 (and the
Parent Borrower shall deliver such Borrowing Request), (vi) each Lender shall be
deemed to hold its Applicable Percentage of each Resulting Syndicated Borrowing
(calculated after giving effect to the effectiveness of such Commitment
Increase) and (vii) the Borrowers shall pay each Lender any and all accrued but
unpaid interest on its Loans comprising the Existing Syndicated Borrowings. The
deemed payments of the Existing Syndicated Borrowings made pursuant to clause
(i) above shall be subject to compensation by the Borrowers pursuant to the
provisions of Section 2.16 if the date of the effectiveness of such Commitment
Increase occurs other than on the last day of the Interest Period relating
thereto. Upon each Commitment Increase, the participation interests of the
Lenders in the then outstanding Letters of Credit shall automatically be
adjusted to reflect, and each Lender (including each Additional Commitment
Lender) shall have a participation in each such Letter of Credit equal to, the
Lenders’ respective Applicable Percentage of the aggregate amount available to
be drawn under each such Letter of Credit, after giving effect to such
Commitment Increase. SECTION 2.10. Repayment of Loans; Evidence of Debt. (a)
Repayment. The Borrowers hereby unconditionally promise to pay the Loans as
follows: (i) to the Administrative Agent for account of each Lender the
outstanding principal amount of the Syndicated Loans of such Lender on the
Commitment Termination Date applicable to such Syndicated Loans, (ii) to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Competitive Loan of such Lender on the last day of the Interest Period
therefor, and (iii) to the applicable Swingline Lender or, to the extent
required by Section 2.05(c), to the Administrative Agent for account of the
Lenders, the then unpaid principal amount of each Swingline Loan on the earlier
of the Commitment Termination Date applicable to such Swingline Loan and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least seven Business Days after such Swingline Loan is
made; provided that on each date that a Syndicated Borrowing or Competitive
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding. (b) Maintenance of Records by Lenders. Each Lender shall maintain
in accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. (c) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, each Interest Period therefor, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for account of the Lenders and each Lender’s share thereof. (d)
Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any -36-

GRAPHIC [g201081km03i022.gif]

 


manner affect the obligation of the Borrowers to repay the Loans or pay any
other amounts hereunder in accordance with the terms of this Agreement. (e)
Promissory Notes. Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in customary form reasonably satisfactory to the Parent Borrower and
the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the payee named therein or its registered assigns. SECTION
2.11. Prepayment of Loans. (a) Optional Prepayments. The Borrowers shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, without premium or penalty, subject to the requirements of this
Section; provided that the Borrowers shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof. (b) Notices,
Etc. The Parent Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Borrowing, each Swingline Lender) by telephone
(confirmed by hand delivery, facsimile or e-mail (in .pdf or .tif format)) of
any prepayment hereunder (i) in the case of prepayment of a Syndicated
Eurocurrency Borrowing or of a Competitive Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of a Syndicated ABR Borrowing, not later than 12:00 noon,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Borrowing, not later than 1:00 p.m., New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Syndicated Borrowing or Competitive
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Class and Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
payments pursuant to Section 2.16, if applicable. If the Parent Borrower
provides a notice of prepayment but fails to make a timely selection of the
Borrowing or Borrowings to be prepaid, such prepayment shall be applied, first,
to pay any outstanding Swingline Borrowing, second, to any outstanding
Syndicated ABR Borrowings and, third, to the outstanding Syndicated Eurocurrency
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). SECTION 2.12. Fees. (a) Commitment Fees. The Borrowers agree to pay to
the Administrative Agent for account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily unused amount of the Commitment
of such Lender during the period from and including the date hereofEffective
Date to but excluding the date such Commitment terminates; provided that
Swingline Loans shall be excluded for the purposes of this calculation. Accrued
commitment fees shall be payable in arrears on each Quarterly Date and on the
date the Commitments terminate, commencing on the first such date to occur after
the date hereofEffective Date; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). (b) Letter of Credit Fees. The Borrowers agree to pay
(i) to the Administrative Agent for account of each Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at a
rate per annum equal to the Applicable Rate applicable to interest on Syndicated
Eurocurrency Loans (or, the case of Commercial Letters of Credit, 50% of such
Applicable Rate) on the average daily amount of such Lender’s LC -37-

GRAPHIC [g201081km03i023.gif]

 


Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Lender a fronting fee, if any, which shall accrue at the rate or rates
per annum separately agreed upon between the Parent Borrower and such Issuing
Lender on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) in respect of Letters of
Credit issued by such Issuing Lender during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any such LC Exposure, as
well as such Issuing Lender’s standard fees with respect to the administration,
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees, if any, accrued
through and including each Quarterly Date shall be payable on the third Business
Day following such Quarterly Date, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees, if any,
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). (c) Administrative Agent Fees. The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent. (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances. SECTION 2.13. Interest. (a) ABR Loans. The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate. (b)
Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall bear
interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted LIBO Rate for the Interest Period for such
Borrowing plus the Applicable Rate, or (ii) in the case of a Competitive
Eurocurrency Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing. (c)
Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per annum
equal to the Fixed Rate applicable to such Loan. (d) Default Interest.
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section. (e) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Syndicated Loans and Swingline Loans, upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand; (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Syndicated ABR Loan prior to the
Commitment Termination Date applicable to such Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment; and (iii) in the event of any conversion of any
Syndicated Eurocurrency Borrowing prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion. -38-

GRAPHIC [g201081km03i024.gif]

 


(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. SECTION 2.14.
Alternate Rate of Interest. If prior to the commencement of the Interest Period
for any Eurocurrency Borrowing: (a) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate (in the
case of a Syndicated Eurocurrency Borrowing) or the LIBO Rate (in the case of a
Competitive Eurocurrency Borrowing) for such Interest Period; or (b) the
Administrative Agent is advised by the Required Lenders (or, in the case of a
Competitive Eurocurrency Borrowing, any Lender that is required to make a Loan
included in such Borrowing) that the Adjusted LIBO Rate (in the case of a
Syndicated Eurocurrency Borrowing) or the LIBO Rate (in the case of a
Competitive Eurocurrency Borrowing) for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Parent Borrower and the Lenders by telephone, facsimile or e-mail as promptly as
practicable thereafter and, until the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Syndicated Borrowing to, or the continuation of any Syndicated Borrowing as,
a Syndicated Eurocurrency Borrowing shall be ineffective and such Syndicated
Borrowing (unless prepaid) shall be continued as, or converted to, a Syndicated
ABR Borrowing, (ii) any Borrowing Request for a Syndicated Eurocurrency
Borrowing shall be treated as a request for a Syndicated ABR Borrowing and (iii)
in the case of any such Competitive Eurocurrency Borrowing, notwithstanding
anything to the contrary set forth herein, the applicable Lender or Lenders
shall have no obligation to make, and the Borrowers shall have no right or
obligation to borrow, the Loan of such Lender or the Loans of such Lenders, in
each case, included in such Borrowing. SECTION 2.15. Increased Costs. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; (ii)
subject any Lender or any Issuing Lender or the Administrative Agent to any Tax
(other than (A) Indemnified Taxes, (B) Other Taxes, and (C) Excluded Taxes) of
any kind whatsoever with respect to its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Lender or
any Issuing Lender or the London interbank market any other condition, cost or
expense affecting this Agreement, Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or such Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable -39-

GRAPHIC [g201081km03i025.gif]

 


by such Lender or such Issuing Lender or the Administrative Agent hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, such Issuing Lender or the Administrative Agent, as the case may be, the
Borrowers will pay to such Lender, such Issuing Lender or the Administrative
Agent, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or the Administrative Agent, as the
case may be, for such additional costs or expense incurred or reduction
suffered. (b) Capital and Liquidity Requirements. If any Lender or any Issuing
Lender determines that any Change in Law affecting such Lender or such Issuing
Lender or any lending office of such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitment (or the Swingline Commitment) of such Lender
or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lender or such Issuing Lender, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered. (c) Certificates for Reimbursement. A certificate of a
Lender or an Issuing Lender setting forth the amount or amounts in Dollars (and
including a reasonable statement as to the calculation of such amount or
amounts) necessary to compensate such Lender or such Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Parent Borrower shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. (d) Delay in Requests. Failure or delay on the part of
any Lender or any Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Parent Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Competitive Loans. Notwithstanding the foregoing provisions of
this Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan if the Change in Law (other than any
Change in Law referred to in the proviso of the definition of such term) that
would otherwise entitle it to such compensation shall have been publicly
announced prior to submission of the Competitive Bid pursuant to which such Loan
was made. SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan or Fixed Rate Loan other than on the
last day of the Interest Period therefor (including as a result of an Event of
Default), (b) the conversion of any Syndicated Eurocurrency Loan other than on
the last day of the Interest Period therefor, (c) the failure to borrow,
convert, continue or prepay any Syndicated Loan on the d ate specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.11(b) and is revoked in accordance herewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment as a result of a request by the
Parent Borrower pursuant to Section 2.19(b) of any Syndicated Eurocurrency Loan
other than on the last day of the Interest Period therefor, then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such -40-

GRAPHIC [g201081km03i026.gif]

 


payment, conversion, failure or assignment to the last day of the Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Syndicated
Eurocurrency Loan) or the LIBO Rate (in the case of a Competitive Eurocurrency
Loan) for such Interest Period, over (ii) the amount of interest that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for deposits denominated
in Dollars from other banks in the London interbank market at the commencement
of such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Parent Borrower and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. SECTION 2.17. Taxes. (a)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of an Obligor hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes
(including Other Taxes); provided that if an Obligor or any other applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable Obligor or other applicable withholding agent shall
make or cause to be made such deductions and (iii) the applicable Obligor or
other applicable withholding agent shall timely pay or cause to be paid the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. (b) Payment of Other Taxes by the Borrowers. Without limiting
the provisions of paragraph (a) above, the Obligor shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Other Taxes, and Indemnified Taxes imposed or asserted on or attributable to
amounts paid or payable under this Section, but excluding Excluded Taxes under
all circumstances) paid or payable by the Administrative Agent, such Lender or
such Issuing Lender, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes
(including Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability, prepared in good faith and delivered to the Parent Borrower by a
Lender or an Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error. (d) Evidence of Payments. As
soon as practicable after any payment of Indemnified Taxes (including Other
Taxes) by the applicable Obligor to a Governmental Authority, the applicable
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes attributable to such Lender (but only to
the extent that the Obligors have not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Obligors to do
so) that are paid or payable by the Administrative Agent in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph (e)
shall be paid within 10 da ys after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error. (f) Lender Tax Certifications. -41-

GRAPHIC [g201081km03i027.gif]

 


(i)Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Parent Borrower and the Administrative Agent, at the time
or times reasonably requested by the Parent Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent Borrower or the Administrative Agent as will permit such payments
to be made without, or at a reduced rate of, withholding. In addition, any
Lender, if requested by the Parent Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Parent Borrower or the Administrative Agent as will enable the Parent
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (B) or (g) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Parent
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this paragraph (f) or paragraph
(g). If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Parent Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so. (ii)
Without limiting the generality of the foregoing: (A) each Foreign Lender shall
(x) furnish on or before the date on which it becomes a party to this Agreement
either (1) two accurate and complete originally executed U.S. Internal Revenue
Service Form W-8BEN or Form W-8BEN-E, as applicable (or successor form), (2) two
accurate and complete originally executed U.S. Internal Revenue Service Form
W-8ECI (or successor form), and/or (3) two accurate and complete originally
executed U.S. Internal Service Form W-8IMY (together with the forms described in
clauses (1) and (2), as required) certifying, in each case, to such Foreign
Lender’s legal entitlement to a complete exemption from U.S. Federal withholding
tax with respect to all interest payments hereunder, and (y) provide a new Form
W-8BEN or Form W-8BEN-E, as applicable (or successor form) or Form W-8ECI (or
successor form) and/or Form W-8IMY (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm complete exemption
from U.S. Federal withholding tax with respect to any interest payment hereunder
to the extent (in case of this clause (y)) such Foreign Lender is legally able
to do so; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” and is not (x) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (z) a
controlled foreign corporation described in Section 881(c)(3)(C) of the Code,
shall also furnish a “Non-Bank Certificate” in the form of Exhibit C together
with a Form W-8BEN or Form W-8BEN-E, as applicable. For the avoidance of doubt,
the legal inability of a Foreign Lender to provide any documentation pursuant to
this Section 2.17(f)(ii)(A) shall not cause any Tax resulting from such
inability to be an Excluded Tax in circumstances where such inability arises
solely due to a Change in Law subsequent to the date the Foreign Lender becomes
a party to this Agreement. Subject to Section 2.17(a), if any Foreign Lender
fails to provide the certifications described in this paragraph, each such
Foreign Lender acknowledges that the Parent Borrower and the Administrative
Agent shall be entitled to deduct and withhold any Taxes imposed by the United
States or any taxing authority thereof or therein, to the extent required by
law. (B) If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and -42-

GRAPHIC [g201081km03i028.gif]

 


withhold from such payment. Solely for purposes of this Section 2.17(f)(ii)(B),
“FATCA” shall include any amendments made to FATCA after the date of this
AgreementEffective Date. (g) U.S. Lender Tax Certifications. Any Lender that is
a United States person, as defined in Section 7701(a)(30) of the Code and is not
an exempt recipient within the meaning of Treasury Regulations Section
1.6049-4(c), shall deliver to the Parent Borrower (with a copy to the
Administrative Agent) two accurate and complete original signed copies of
Internal Service Form W-9, or any successor form that such person is entitled to
provide, establishing that the Lender is not subject to U.S. Federal backup
withholding Tax. (h) Cooperation in Contesting Indemnified Taxes. If the Parent
Borrower determines in good faith that a reasonable basis exists for contesting
any Indemnified Taxes (including Other Taxes) for which additional amounts have
been paid under this Section 2.17, the Administrative Agent or the relevant
Lender or Issuing Lender, as the case may be, shall cooperate with the Parent
Borrower in challenging such Indemnified Taxes (including Other Taxes) at the
Borrowers’ expense, if so requested by the Parent Borrower in writing; provided
that, in the sole discretion, exercised in good faith, of the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, doing so would
not materially prejudice the Administrative Agent, such Lender or such Issuing
Lender, and the Administrative Agent, such Lender or such Issuing Lender would
not be required to disclose any information it considers proprietary or make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Parent Borrower or any other Person. (i) Treatment
of Certain Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes (including Other Taxes) as to which it has been indemnified by
an Obligor or with respect to which an Obligor has paid additional amounts
pursuant to this Section, it shall pay to the applicable Obligor an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the applicable Obligor under this Section with respect to the
Indemnified Taxes (including Other Taxes) giving rise to such refund), net of
all reasonable out-of-pocket expenses of the Administrative Agent, such Lender
or such Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Obligor, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, shall repay the amount
paid over to the applicable Obligor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or an Issuing Lender to disclose any
information it considers proprietary or make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Obligor or any other Person. Notwithstanding anything to the contrary in this
clause (i), in no event will the Administrative Agent, any Lender or any Issuing
Lender be required to pay any amount to an Obligor pursuant to this clause (i)
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the Administrative Agent, such Lender or such Issuing
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. (j) Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Documents. SECTION 2.18. Payments Generally; Pro Rata Treatment;
Sharing of Setoffs. (a) Payments by the Obligors. Each Obligor shall make each
payment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise), or under any other Loan Document (except to
the extent otherwise provided therein), prior to 1:00 p.m., New York City time,
on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest -43-

GRAPHIC [g201081km03i029.gif]

 


thereon. All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except as otherwise expressly provided in the
relevant Loan Document and except payments to be made directly to an Issuing
Lender or a Swingline Lender as expressly provided herein and except payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in Dollars. (b) Application
of Insufficient Payments. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, to pay all fees then due, and all costs and expenses
then due or reimbursable, to the Administrative Agent, in its capacity as such,
under any Loan Document, (ii) second, to pay all principal and interest then due
hereunder in respect of the Swingline Loans, ratably between the Swingline
Lenders in accordance with the amounts of such principal and interest then due
to the Swingline Lenders, (iii) third, to reimburse all unreimbursed LC
Disbursements and to pay all letter of credit fronting fees, if any, then due
hereunder, ratably between the Issuing Lenders entitled thereto in accordance
with the amounts thereof then due to the Issuing Lenders, (iv) fourth, to pay
all other interest and other fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of such interest and fees then
due to such parties, and (v) fifth, to pay all other principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such principal then due to such parties. (c) Pro Rata Treatment.
Except to the extent otherwise provided herein (for the avoidance of doubt, as
this Agreement is in effect from time to time), including Sections 2.20(d) and
2.21: (i) each payment of commitment fees under Section 2.12(a) and letter of
credit fees under Section 2.12(b) shall be made for account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section
2.09 shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments (or, in the case of any
such payment of commitment fees at a time when the Commitments shall have
terminated or expired, pro rata according to the amounts of their respective
Revolving Credit Exposure); (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of Syndicated Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of any Syndicated
Borrowing shall be applied ratably to the Loans included in the repaid or
prepaid Syndicated Borrowing; (iv) each Swingline Borrowing shall be allocated
pro rata between the Swingline Lenders according to the amounts of their
respective Swingline Commitments; and (v) each payment or prepayment of any
Swingline Borrowing shall be applied ratably to the Swingline Loans included in
the repaid or prepaid Swingline Borrowing. (d) Sharing of Payments by Lenders.
If (i) any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans (other than a Competitive Loan) or participations in LC Disbursements
or Swingline Loans resulting in such Lender’s receiving payment of a greater
proportion of the aggregate amount of its Loans (other than Competitive Loans)
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact and (B) purchase (for cash at face value)
participations in the Loans (other than Competitive Loans) and participations in
LC Disbursements and Swingline Loans of other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans (other than Competitive
Loans) and participations in LC Disbursements and Swingline Loans or (ii) any
Swingline Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Swingline Loans resulting in such Swingline Lender receiving payment of a
greater proportion of the aggregate amount of its Swingline Loans and accrued
interest thereon than the proportion received by the other Swingline Lender,
then the Swingline Lender receiving such greater proportion shall (A) notify the
Administrative Agent and the other Swingline Lender of such fact and (B)
purchase (for cash at face value) participations in the Swingline Loans of the
other Swingline Lender to the extent necessary so that the amount of all such
payments shall be shared by the Swingline Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Swingline Loans,
provided that: -44-

GRAPHIC [g201081km03i030.gif]

 


(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this paragraph shall not be construed to
apply to (x) any payment made by any Obligor pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as this
Agreement is in effect from time to time), including Sections 2.09(e)(iii) and
2.20(d), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any Eligible Assignee. Each Obligor
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Obligor rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Obligor in the amount of such participation. (e)
Payments by the Borrowers; Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or an Issuing Lender hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Lender, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or such Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. (f) Certain Deductions by the Administrative Agent. If
any Lender shall fail to make any payment required to be made by it hereunder to
or for the account of the Administrative Agent, any Issuing Lender or any
Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.05(c), 2.06(e), 2.06(f), 2.07(b), 2.18(e) and 10.03(c)),
in each case in such order as shall be determined by the Administrative Agent in
its discretion. SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation. (b) Replacement of Lenders.
If (i) any Lender requests compensation under Section 2.15, (ii) the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender has become a Defaulting Lender, (iv) any Lender has become a
Non-Extending Lender or (v) any Lender does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of such Lender or
each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders -45-

GRAPHIC [g201081km03i031.gif]

 


has been obtained), then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.04), all
of its interests, rights (other than its existing rights to payment pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and the related Loan
Documents (other than any outstanding Competitive Loans held by it) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that: (A) the
Parent Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment or any Lender’s obligations in
respect of LC Exposure or Swingline Exposure is being assigned, each Issuing
Lender and each Swingline Lender), which consent shall not unreasonably be
withheld; (B) Section 10.04; the Borrowers shall have paid to the Administrative
Agent the assignment fee specified in (C) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans) and participations in LC Disbursements and Swingline Loans
that have been funded by such Lender, accrued interest thereon, accrued fees and
all other amounts (except Competitive Loans) payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.16) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts); (D) in the case of
any such assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment and delegation will result in a reduction in such compensation or
payments thereafter; (E) in the case of any such assignment and delegation
resulting from any Lender becoming a Non-Extending Lender, the assignee shall be
an Additional Commitment Lender and, upon the effectiveness of any such
assignment and delegation, such assignee shall be deemed to have consented to
the extension of the Commitment Termination Date requested in the relevant
Extension Request (and, if such assignment and delegation shall become effective
after the relevant Extension Effective Date, the Commitment Termination Date
with respect to such Additional Commitment Lender (insofar as relating to the
interests, rights and obligations under this Agreement and the related Loan
Documents so assigned and delegated) shall automatically extend to the date
specified in the relevant Extension Request); and (F) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Parent Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Parent Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto. SECTION 2.20. Extension
of Commitment Termination Date. (a) The Parent Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not more than 90
days and not less than 30 days prior to each anniversary of the date
hereofAmendment No. 1 Effective Date (or if such anniversary date is not a
Business Day, the Business Day next succeeding such anniversary), request (each,
an “Extension Request”) that the Lenders extend the Commitment Termination Date
then in effect (or, if at such time there shall exist different Commitment
Termination Dates for the Lenders hereunder, the latest applicable Commitment
Termination Date then in effect) (the “Existing Commitment Termination Date”)
for an additional one year (the date on which any such extension shall become
effective is referred to herein as an “Extension Effective Date”); provided that
only two Extension Requests may be requested hereunder. Each Lender, acting in
its sole discretion, shall, by notice to the Parent Borrower and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Parent Borrower) following the date of the Parent
Borrower’s notice, -46-

GRAPHIC [g201081km03i032.gif]

 


advise the Parent Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that any Lender that does not so
advise the Parent Borrower shall be deemed to have rejected such Extension
Request (any such Lender which shall have rejected or is deemed to have rejected
such extension being a “Non-Extending Lender”). The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to extend its Commitment. (b) The Parent Borrower shall
have the right, at any time on or prior to, or at any time following, the
relevant Extension Effective Date, unless an Event of Default shall have
occurred and be continuing, to replace any Non-Extending Lender with one or more
Additional Commitment Lenders in accordance with Section 2.19(b). If requested
by the Parent Borrower or the Administrative Agent, each such Additional
Commitment Lender shall enter into an agreement with the Parent Borrower and the
Administrative Agent, in form and substance satisfactory to the Parent Borrower
and the Administrative Agent, pursuant to which such Additional Commitment
Lender shall reconfirm its Commitment hereunder so assumed from the relevant
Non-Extending Lender and, in the case of any such replacement becoming effective
after the relevant Extension Effective Date, reconfirm the extension of the
Commitment Termination Date applicable thereto as contemplated by clause (E) of
Section 2.19(b). (c) If (and only if) the total of the Commitments of the
Lenders that have agreed in connection with any Extension Request to extend the
Existing Commitment Termination Date and (if applicable) the Commitments of the
Additional Commitment Lender(s) that shall have replaced any Non-Extending
Lender as contemplated by paragraph (b) above shall, in the aggregate, be at
least 50% of the aggregate amount of the Commitments in effect immediately prior
to the Extension Effective Date, then, effective as of the Extension Effective
Date, the Commitment Termination Date, but only with respect to each Lender that
has agreed to so extend its Commitment and (if applicable) each Additional
Commitment Lender that has replaced a Non-Extending Lender (and to Commitments
and Loans of each such Lender and Additional Commitment Lender), shall be
extended to the date that is one year after the then Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day); provided that the extension of the Existing Commitment
Termination Date, and the occurrence of the Extension Effective Date, shall not
be effective with respect to any Lender unless as of the Extension Effective
Date: (i) no Default shall have occurred and be continuing; (ii) the
representations and warranties of the Obligors set forth in Article IV and in
the other Loan Documents shall be true and correct in all material respects, on
and as of the Extension Effective Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date); (iii) the Administrative Agent shall
have received a certificate executed by a Responsible Officer of the Parent
Borrower, dated as of the Extension Effective Date, stating that the conditions
with respect to such extension have been satisfied; and (iv) the Administrative
Agent shall have received such evidence and other related documents as it may
reasonably request with respect to the authorization of the Parent Borrower of
such extension and its obligations hereunder as so extended. Upon the
effectiveness of such extension, the Administrative Agent shall record the
relevant information in the Register and give prompt notice of such extension to
the Parent Borrower and the Lenders. (d) Notwithstanding anything herein to the
contrary, (i) with respect to any Non-Extending Lender, the Commitment
Termination Date for such Lender shall remain unchanged (and the Commitment of
such Lender shall terminate, the Loans made by such Lender to the Borrowers
hereunder shall mature and be payable by the Borrowers, and all other amounts
owing to such Non-Extending Lender hereunder shall be payable, on such date),
and on such date the Borrowers shall also make such other prepayments of Loans
as shall be required in order that, after giving effect to the termination of
the Commitments of, and all payments to, the Non-Extended Lenders pursuant to
this sentence, the sum of (x) the outstanding aggregate principal amount of all
Loans and (y) the LC Exposure will not exceed the Commitments and (ii) the
“Availability Period” and the “Commitment Termination Date” (without taking into
consideration any extension pursuant to this Section 2.20), as such terms are
used in reference to any Issuing Lender or any Letters of Credit issued by such
Issuing Lender or any Swingline Lender or any Swingline Loan made by such
Swingline Lender, may not be extended without the prior written consent of such
Issuing Lender and such Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Lender or Swingline Lender shall not have
consented to any such extension, (i) such Issuing Lender or Swingline Lender, as
applicable, shall continue to have all the rights and obligations of an Issuing
Lender or a Swingline Lender, as applicable, hereunder through the Existing
Commitment Termination Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to make any
Swingline Loans or to issue, amend, extend -47-

GRAPHIC [g201081km03i033.gif]

 


or renew any Letter of Credit (but shall, in each case, continue to be entitled
to the benefits of Sections 2.05, 2.06, 2.13, 2.15, 10.03 and 10.09, as
applicable as to Letters of Credit or Swingline Loans issued or made prior to
such time), and (ii) the Borrowers shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Lender and the Swingline Exposure
attributable to Swingline Loans made by such Swingline Lender to be zero no
later than the day on which such LC Exposure or Swingline Exposure, as
applicable, would have been required to have been reduced to zero in accordance
with the terms hereof without giving effect to any effectiveness of the
extension of the applicable Existing Commitment Termination Date pursuant to
this Section (and, in any event, no later than such Existing Commitment
Termination Date)). SECTION 2.21. Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender: (a) no Defaulting Lender shall be entitled to receive any
fee payable under Section 2.12(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); (b) the Commitment, the Revolving Credit Exposure and the aggregate
principal amount of outstanding Competitive Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof; (c) if
any Swingline Exposure or LC Exposure exists at the time such Lender becomes a
Defaulting Lender then: (i) the Swingline Exposure (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.05(c) and, in the case of any
Defaulting Lender that is a Swingline Lender, other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) and
LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(e) and 2.06(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure (in
each case, excluding the portion thereof referred to above) does not exceed the
sum of all Non-Defaulting Lenders’ Commitments and (B) after giving effect
thereto, the Revolving Credit Exposure of any Non-Defaulting Lender shall not
exceed the Commitment of such Non-Defaulting Lender; (ii) if the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (A) first, prepay the portion of such Defaulting Lender’s Swingline
Exposure that has not been reallocated as set forth in such clause and (B)
second, cash collateralize for the benefit of the Issuing Lenders the portion of
such Defaulting Lender’s LC Exposure that has not been reallocated as set forth
in such clause in accordance with the procedures set forth in Section 2.06(lm)
for so long as such LC Exposure is outstanding; (iii) if the Borrowers cash
collateralize any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrowers shall not be required to pay participation fees
to such Defaulting Lender pursuant to Section 2.12(b) with respect to such
portion of such Defaulting Lender’s LC Exposure for so long as such Defaulting
Lender’s LC Exposure is cash collateralized; -48-

GRAPHIC [g201081km03i034.gif]

 


(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the participation fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation; (v) [reserved]; and (vi) if all or any portion of such Defaulting
Lender’s LC Exposure that is subject to reallocation pursuant to clause (i)
above is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, and all participation fees payable under
Section 2.12(b) with respect to such portion of its LC Exposure, shall be
payable to the Issuing Lenders (and allocated among them ratably based on the
amount of such portion of the LC Exposure of such Defaulting Lender attributable
to Letters of Credit issued by each Issuing Lender) until and to the extent that
such LC Exposure is reallocated and/or cash collateralized; and (d) so long as
such Lender is a Defaulting Lender, no Swingline Lender shall be required to
fund any Swingline Loan and no Issuing Lender shall be required to issue, amend,
renew or extend any Letter of Credit, unless in each case it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Swingline
Exposure or LC Exposure, as applicable, will be fully covered by the Commitments
of the Non-Defaulting Lenders and/or cash collateral provided by the Borrowers
in accordance with clause (c) above, and participating interests in any such
funded Swingline Loan or in any such issued, amended, renewed or extended Letter
of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with clause (c)(i) above (and such Defaulting Lender shall not
participate therein). In the event that a Bankruptcy Event with respect to a
Lender Parent of any Lender shall have occurred following the date
hereofAmendment No. 1 Effective Date and for so long as such Bankruptcy Event
shall continue, no Swingline Lender shall be required to fund any Swingline
Loan, and no Issuing Lender shall be required to issue, amend, renew or extend
any Letter of Credit, unless such Swingline Lender or such Issuing Lender, as
the case may be, shall have entered into arrangements (including arrangements
referred to in clause (c) above, treating such Lender as if it were a Defaulting
Lender (with each Lender hereby agreeing to such arrangements)) with the
Borrowers or the applicable Lender satisfactory to such Swingline Lender or such
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder. In the event that the Administrative Agent, the Parent
Borrower, each Swingline Lender and each Issuing Lender each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par (plus pay any break funding
amounts, determined in accordance with Section 2.16, to the extent such purchase
occurs on a date other than on the last day of the Interest Period applicable to
thereto) such of the Syndicated Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage. ARTICLE III Guarantee
SECTION 3.01. The Guarantee. The Subsidiary Guarantors hereby jointly and
severally, as a primary obligor and not merely as a surety, guarantee to each
Lender, each other holder of a Guaranteed Obligation (as hereinafter defined)
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrowers and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Administrative Agent by a Borrower
under this Agreement and by any Obligor (other than, with respect to any
Subsidiary Guarantor, any Excluded Swap Obligations of such Subsidiary
Guarantor) under any of the other Loan Documents, in each case strictly in
accordance with the terms thereof and including all interest, fees and expenses
-49-

GRAPHIC [g201081km03i035.gif]

 


accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceedings with respect to a Borrower, whether or not such interest,
fees or expenses are allowed as a claim in such proceeding (such obligations
being herein collectively called the “Guaranteed Obligations”). The Subsidiary
Guarantors hereby further jointly and severally agree that if a Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. SECTION 3.02. Obligations Unconditional. The
obligations of the Subsidiary Guarantors under Section 3.01 are absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of any Borrower under
this Agreement or any other agreement or instrument referred to herein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional, joint and
several, under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above: (i) at any
time or from time to time, without notice to the Subsidiary Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived; (ii) any
of the acts mentioned in any of the provisions of this Agreement or any other
agreement or instrument referred to herein shall be done or omitted; (iii) the
maturity of any of the Guaranteed Obligations shall be accelerated, or any of
the Guaranteed Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; or (iv) any lien or security
interest granted to, or in favor of, the Administrative Agent or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected. The Subsidiary Guarantors hereby expressly waive diligence,
presentment, demand of payment, protest and all notices whatsoever. Each
Subsidiary Guarantor agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy, insolvency, receivership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and hereby expressly waives any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations. SECTION 3.03. Reinstatement. The
obligations of the Subsidiary Guarantors under this Article shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of a Borrower in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Subsidiary Guarantors jointly and severally
agree that they will indemnify the Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including fees of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law. -50-

GRAPHIC [g201081km03i036.gif]

 


SECTION 3.04. Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against any Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. SECTION 3.05. Remedies. The Subsidiary Guarantors jointly and
severally agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of any Borrower under this Agreement may be declared to be forthwith
due and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by a
Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 3.01. SECTION 3.06. Instrument for the Payment of Money.
To the fullest extent permitted by N.Y. Civ. Prac. L&R § 3213 and other
applicable law, each Subsidiary Guarantor hereby acknowledges that the guarantee
in this Article constitutes an instrument for the payment of money, and consents
and agrees that any Lender or the Administrative Agent, at its sole option, in
the event of a dispute by such Subsidiary Guarantor in the payment of any moneys
due hereunder, shall have the right to bring motion action under N.Y. Civ. Prac.
L&R § 3213. SECTION 3.07. Continuing Guarantee. The guarantee in this Article is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising. Each Subsidiary Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Guaranteed Obligation. SECTION 3.08. Rights of
Contribution. The Subsidiary Guarantors hereby agree, as between themselves,
that if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section shall be subordinate and subject in right of payment to the
prior payment in full of the obligations of such Subsidiary Guarantor under the
other provisions of this Article and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations. For purposes of this Section,
(a) “Excess Funding Guarantor” means, in respect of any Guaranteed Obligations,
a Subsidiary Guarantor that has paid an amount in excess of its Pro Rata Share
of such Guaranteed Obligations, (b) “Excess Payment” means, in respect of any
Guaranteed Obligations, the amount paid by an Excess Funding Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (c) “Pro Rata Share”
means, for any Subsidiary Guarantor, the ratio (expressed as a percentage) of
(i) the amount by which the aggregate present fair saleable value of all
properties of such Subsidiary Guarantor (excluding any shares of stock or other
equity interest of any other Subsidiary Guarantor) exceeds the amount of all the
debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (ii) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of any Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Effective Date, as of the Effective
Date, and (B) with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder. -51-

GRAPHIC [g201081km03i037.gif]

 


SECTION 3.09. General Limitation on Guarantee Obligations. In any action or
proceeding under the Bankruptcy Code, if the obligations of any Subsidiary
Guarantor under Section 3.01 would otherwise, taking into account the provisions
of Section 3.08, be held or determined to be void, invalid or unenforceable
under Section 548 of the Bankruptcy Code or any comparable applicable provisions
of state law on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. The term “Bankruptcy Code” means Title 11 of the
United States Code entitled “Bankruptcy.” SECTION 3.10. Designation of
Subsidiary Guarantors. The Parent Borrower may at any time and from time to time
designate, in its sole discretion, any Domestic Subsidiary (other than a
Borrower) as a Subsidiary Guarantor, in each case by delivery to the
Administrative Agent of (a) a duly executed Guarantee Assumption Agreement
properly completed for such Subsidiary and in such number of counterparts as may
reasonably be requested by the Administrative Agent and (b) proof of corporate
action, incumbency of officers, opinions of counsel and other documents
consistent with those delivered by the Subsidiary Guarantors pursuant to Section
5.01 on the Effective Date as may reasonably be requested by the Administrative
Agent. Any Subsidiary Guarantor designated as such pursuant to this Section 3.10
shall continue to be a Subsidiary Guarantor until the Parent Borrower shall have
delivered written notice to the Administrative Agent of the termination of such
designation; provided that the preceding clause shall not limit the Borrowers’
obligations with respect to Specified Subsidiaries pursuant to Section 6.08.
SECTION 3.11. Release of Guarantees. A Subsidiary Guarantor will automatically
be released from its obligations under this Article III upon the consummation of
any transaction permitted by this Agreement as a result of which neither the
Parent Borrower nor any of its Subsidiaries owns any Equity Interest in such
Subsidiary Guarantor, provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transactions and the terms of such
consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Obligor, at such Obligor’s expense, all documents that such Obligor shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent. ARTICLE IV Representations and Warranties The Parent
Borrower represents and warrants to the Administrative Agent and the Lenders
that: SECTION 4.01. Organization. Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each such Person (a) has all requisite power and authority to carry on
its business as now conducted and (b) is qualified to do business, and is in
good standing, where such qualification is required. SECTION 4.02.
Authorization; Enforceability. The Transactions to be entered into by each
Borrower and each Subsidiary Guarantor are within each Borrower’s and such
Subsidiary Guarantor’s corporate, limited liability company or partnership
powers, as applicable, and have been duly authorized by all necessary corporate,
limited liability company or partnership, as applicable, and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
Borrower and each Subsidiary Guarantor that is a party hereto and constitutes,
and each other Loan Document to which a Borrower or a Subsidiary Guarantor is a
party, when executed and delivered by such Borrower or such Subsidiary Guarantor
will constitute, a legal, valid and binding obligation of such Borrower and such
Subsidiary Guarantor (as the case may be), enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law). -52-

GRAPHIC [g201081km03i038.gif]

 


SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) for su ch as have been
obtained or made and are in full force and effect and (ii) for those which could
not be reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, by laws or other
organizational documents of any Borrower or Subsidiary Guarantor or any order of
any Governmental Authority, except for such violation which could not reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any indenture, agreement or other instrument binding upon the
Parent Borrower or any of its Restricted Subsidiaries or their respective
assets, except for such violation or default which could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any payment to be made by the Parent Borrower or any of its
Restricted Subsidiaries under any Material Indebtedness, and (d) will not result
in the creation or imposition of any Lien (other than a Lien permitted
hereunder) on any asset of the Parent Borrower or any of its Restricted
Subsidiaries. SECTION 4.04. Financial Condition; No Material Adverse Change. (a)
The Parent Borrower has heretofore furnished to the Lenders the consolidated
balance sheet, and statements of income, stockholders’ equity, and cash flows
for the Parent Borrower and its Subsidiaries as of and for the fiscal year
ending January 31, 2015. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Parent Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP. (b) Since January 31, 2015,2017, there
has been no materially adverse change in the business, operations, assets,
financial condition or property of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole. SECTION 4.05. Properties. (a) The Parent
Borrower, and each of its Restricted Subsidiaries, has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except to the extent the failure to have such could not reasonably be
expected to have a Material Adverse Effect. (b) Schedule 4.05(b) sets forth the
address (including county) of all Real Estate that is owned or leased by any
Unrestricted Subsidiary as of the Effective Date. SECTION 4.06. Litigation and
Environmental Matters. (a) There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent Borrower, threatened against or affecting the Parent
Borrower or any of its Restricted Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than those set forth on Schedule 4.06) or (ii) that purport to
question the validity, legality or enforceability of any Loan Document or the
Transactions. (b) Except as would not reasonably be expected to have a Material
Adverse Effect, none of the Parent Borrower or any of its Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability. SECTION 4.07.
Compliance with Laws and Agreements. The Parent Borrower and each of its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, material agreements (including, without limitation, any agreements
relating to the securitization of the Parent Borrower’s private label credit
cards and any agreements relating to Material Indebtedness) and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing. -53-

GRAPHIC [g201081km03i039.gif]

 


SECTION 4.08. Investment Company Status. Neither the Parent Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940. SECTION 4.09. Taxes. The
Parent Borrower and each of its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings, for
which such Person has set aside on its books adequate reserves, and as to which
no Lien has arisen, or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. SECTION 4.10.
ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. SECTION 4.11. Subsidiaries. Schedule 4.11(a) sets forth
the name of, and the ownership interest of the Parent Borrower in each
Subsidiary as of the Effective Date. As of the Effective Date, except as set
forth on Schedule 4.11(a), the Subsidiary Guarantors are not and each of their
respective Subsidiaries is not party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities. SECTION 4.12. Federal Reserve Regulations. (a) Neither the
Parent Borrower nor any of its Restricted Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. (b) No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
(i) to buy or carry Margin Stock in violation of, or in a manner that is
inconsistent with, the provisions of applicable law and the regulations of the
Board, including Regulation U or X, (ii) to extend credit to others for the
purpose of buying or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose or (iii) for any purpose that entails a violation of
the provisions of the regulations of the Board, including Regulation U or X.
SECTION 4.13. Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Parent Borrower or any of its Restricted Subsidiaries to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) when taken as a whole contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading. SECTION 4.14. Anti-Corruption Laws and
Sanctions. The Parent Borrower and its Subsidiaries and, to the knowledge of the
Parent Borrower, their respective officers, employees and directors, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent Borrower, any Subsidiary or any of their
respective directors or officers or (b) to the knowledge of the Parent Borrower,
any employee of the Parent Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby is a Sanctioned Person. The Parent Borrower will not use, and will cause
its Subsidiaries to not use, any Loan or Letter of Credit, or the proceeds
thereof, in violation of any Anti-Corruption Law or applicable Sanctions.
ARTICLE V Conditions SECTION 5.01. Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective until the date on which the following
conditions shall have been satisfied (or delivery of such documents is waived in
accordance with Section 10.02): -54-

GRAPHIC [g201081km03i040.gif]

 


 

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement. (b) Opinion of Counsel to the Obligors. The Administrative Agent
shall have received opinions, dated the Effective Date, of General Counsel of
the Borrowers and Subsidiary Guarantors and of Simpson Thacher & Bartlett LLP,
special counsel for the Borrowers and Subsidiary Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent (and each Obligor
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent). (c) Corporate Documents. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Obligor, the authorization of the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d) Of ficer ’ s Cer ti ficate . The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Parent Borrower, confirming, to the best
knowledge of such Person, following due inquiry, compliance with the conditions
set forth in clauses (a) (but only in the event that the Parent Borrower intends
to request a Borrowing on the Effective Date), (b) and (c) of the first sentence
of Section 5.02 (except, in the case of clause (b) thereof, without giving
effect to the parenthetical statement therein). (e) Repayment of Existing
Indebtedness. The Administrative Agent shall have received evidence that the
principal of and interest on, and all other amounts owing in respect of,
Indebtedness under the Existing Credit Agreement shall have been (or shall
simultaneously be) paid in full, that the commitments to extend credit under the
Existing Credit Agreement have been (or shall simultaneously be) canceled or
terminated, that letters of credit outstanding thereunder shall have expired or
been terminated or shall be Existing Letters of Credit and that all Liens
created pursuant thereto have been released. (f) Delivery of Information. The
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that have been
requested at least five Business Days prior to the Effective Date. (g) Fees and
Expense Reimbursement. The payment by the Parent Borrower of such fees and
expense reimbursement as the Borrowers shall have agreed in writing to pay to
any Lender or the Administrative Agent in connection herewith, including the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP, New
York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
extensions of credit hereunder (to the extent that statements for such fees and
expenses have been delivered to the Parent Borrower at least one Business Day
prior to the Effective Date). (h) The Administrative Agent shall have received
and be satisfied with the lien search results (dated as of a date reasonably
satisfactory to the Administrative Agent) of the Parent Borrower and its
Restricted Subsidiaries. (i) All governmental and third party approvals
reasonably necessary in connection with the financing contemplated hereby and
the continuing operations of the Parent Borrower and its Subsidiaries shall have
been obtained and be in full force and effect. (j) The Administrative Agent
shall have received and be reasonably satisfied with (A) the audited financial
statements of the Parent Borrower and its Subsidiaries for the fiscal years
ended February 2, 2013, February 1, 2014, and January 31, 2015 and (B)
satisfactory unaudited interim consolidated financial statements of the Parent
Borrower for each fiscal quarter ended subsequent to the date of the latest
financial -55-

GRAPHIC [g201081km05i001.gif]

 


statements delivered pursuant to clause (A) of this paragraph (j) and (C) the
Borrower’s most recent projected income statement, balance sheet and cash flows
prepared on a quarterly basis through January 30, 2016, and on an annual basis
through February 1, 2020 (which, in each case, have been received). The
Administrative Agent shall notify the Parent Borrower and the Lenders when it
determines that this Agreement has become effective, and such notice shall be
conclusive and binding. SECTION 5.02. Each Credit Event. The obligation of each
Lender to make any Loan, and of each Issuing Lender to issue, amend (if
increasing the amount thereof), renew (other than automatic renewals of any
Auto-Renewal Letter of Credit) or extend any Letter of Credit, is additionally
subject to the receipt of a request therefor in accordance herewith and the
satisfaction of the following conditions: (a) the Administrative Agent shall
have received a Borrowing Request as required by Article II; (b) the
representations and warranties of the Parent Borrower set forth in this
Agreement (other than, after the Effective Date, those set forth in Sections
4.04(b) and 4.06(a)) shall be true and correct in all material respects on and
as of the date of such Loan or the date of such issuance, amendment, renewal or
extension, as applicable; and (c) at the time of and immediately after giving
effect to such Loan or such issuance, amendment, renewal or extension, no
Default or Event of Default shall have occurred and be continuing. Each
Borrowing and each issuance, amendment (if increasing the amount thereof),
renewal (other than automatic renewals of any Auto-Renewal Letter of Credit) or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Parent Borrower on the date thereof that the conditions
specified in the preceding sentence have been satisfied. ARTICLE VI Affirmative
Covenants Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and all Letters of Credit shall have expired or terminated
(or have been cash collateralized or backstopped on terms reasonably
satisfactory to each applicable Issuing Lender) and all LC Disbursements shall
have been reimbursed, each Obligor (as applicable) covenants and agrees with the
Lenders that: SECTION 6.01. Financial Statements, Rating Changes and Other
Information. The Parent Borrower will furnish to the Administrative Agent and
each Lender (through the Administrative Agent): (a) as soon as available and in
any event within 90 days after the end of each fiscal year of the Parent
Borrower, the audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries (together with an unaudited reconciliation, reflecting total
assets, Inventory, capital expenditures and cash for the Parent Borrower and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other hand) as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or another independent registered public accounting firm of recognized
national sta nding (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP; (b) as soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Parent Borrower, the consolidated balance sheet and related -56-

GRAPHIC [g201081km05i002.gif]

 


statements of earnings and cash flows of the Parent Borrower and its
Subsidiaries (together with an unaudited reconciliation, reflecting total
assets, Inventory, capital expenditures and cash for the Parent Borrower and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other hand) as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Parent Borrower as presenting fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes; (c) concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate executed by a
Financial Officer of the Parent Borrower (i) certifying as to whether, to the
best knowledge of such Financial Officer (following due inquiry), a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 7.06, and
(iii) stating whether any change in GAAP or in the application thereof has been
given effect in the preparation of such financial statements that became
effective after the date of the audited financial statements referred to in
Section 4.04 that affects calculations pursuant to Section 7.06 and has not
previously been reported in such a certificate and, if any such not previously
reported change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate; (d) promptly after any of
Moody’s, Fitch or S&P shall have publicly announced a change in the Moody’s
Rating, the Fitch Rating or the S&P Rating, as the case may be, written notice
of such rating change; and (e) promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent Borrower or any of its Restricted Subsidiaries, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request. The Parent Borrower’s obligations under clauses (a) and (b)
of this Section shall in any event be deemed sufficiently performed if the
financial statements referred to therein are delivered by the time required
under the applicable clause in such form and content as permitted under the
Exchange Act. Documents required to be delivered pursuant to clauses (a) and (b)
of this Section (to the extent any such documents are included in materials
otherwise filed and publicly available with the Securities and Exchange
Commission) shall be deemed to have been delivered on the date on which the
Parent Borrower posts such documents on www.sec.gov, or provides a link thereto
on the Parent Borrower’s website. Notices required to be delivered pursuant to
clause (d) of this Section shall be deemed delivered on the date on which the
applicable rating agency posts such notice, or provides a link thereto, on the
website of such rating agency. All documents and notices required by this
Section shall be deemed sufficiently delivered when posted by the Administrative
Agent on the Platform to which each Lender and the Administrative Agent have
been granted access. The Parent Borrower represents and warrants that it files
its financial statements with the SEC and, accordingly, the Parent Borrower
hereby (i) authorizes the Administrative Agent to make the financial statements
to be provided under Section 6.01(a) or (b), along with the Loan Documents,
available to all Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities. The Parent Borrower will not request that any
other material be posted to all Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information or that the Parent Borrower has no
outstanding publicly traded securities. In no event shall the Administrative
Agent post compliance certificates or budgets to public side lenders. SECTION
6.02. Notices of Material Events. The Parent Borrower will furnish to the
Administrative Agent and each Lender (through the Administrative Agent) prompt
written notice of the following: (a) the occurrence of any Default; -57-

GRAPHIC [g201081km05i003.gif]

 


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect; (c) the occurrence of any ERISA Event that, alone
or together with any other ERISA Events that have occurred, results in, or could
reasonably be expected to result in, a Material Adverse Effect; and (d) any
other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect. Each notice delivered under this Section shall be
accompanied by a statement of a Financial Officer or other executive officer of
the Parent Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto. SECTION 6.03. Existence; Conduct of Business. The Parent Borrower will,
and will cause each of its Restricted Subsidiaries to, do or cause to be done
all things necessary to obtain, preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges,
authorizations and franchises material to the conduct of its business, except
(other than with respect to the Parent Borrower) to the extent that failure to
do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any transaction permitted under Section 7.03. SECTION 6.04. Payment of
Obligations. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Parent Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect. SECTION 6.05. Maintenance of Properties;
Insurance. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in working order and condition sufficient to permit the conduct of
business in the ordinary course, ordinary wear and tear excepted, except to the
extent that failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies (or with the Parent
Borrower’s captive self-insurance Subsidiary or other customary self-insurance,
so long as such arrangements are administered in accordance with sound business
practices), insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. SECTION 6.06. Books and Records; Inspection
Rights. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, keep proper books of record and account in such detail as is
necessary to allow the delivery of the reports required by Section 6.01, in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities in accordance with and as required by
GAAP in all material respects. The Parent Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent (on its own behalf or as requested by any Lender), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested (collectively, the
“Inspections”); provided that the Parent Borrower shall not be obligated to
permit more than one Inspection in any calendar year unless a Default or Event
of Default is then continuing or to make available material non-public
information to any Person in any respect that would (in the opinion of counsel
to the Parent Borrower) violate applicable law, including the Exchange Act.
SECTION 6.07. Compliance with Laws. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws (including ERISA
and Environmental Laws) and all rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. -58-

GRAPHIC [g201081km05i004.gif]

 


SECTION 6.08. New Specified Subsidiaries to Become Subsidiary Guarantors. With
respect to each Subsidiary (other than an Excluded Subsidiary) that becomes a
Specified Subsidiary after the Effective Date, the Parent Borrower will (a)
within 30 Business Days after such Subsidiary becomes a Specified Subsidiary,
cause such Subsidiary to duly execute and deliver to the Administrative Agent a
Guarantee Assumption Agreement properly completed for such Subsidiary and in
such number of counterparts as may reasonably be requested by the Administrative
Agent and (b) deliver to the Administrative Agent within a reasonable time (not
exceeding 30 days) after its request therefor, such proof of corporate action,
incumbency of officers, opinions of counsel and other documents consistent with
those delivered by the Subsidiary Guarantors pursuant to Section 5.01 on the
Effective Date as may reasonably be requested by the Administrative Agent.
Subject to Section 3.11, nothing in this Agreement shall obligate the
Administrative Agent or the Lenders to release or terminate the Guarantee under
Article III of this Agreement or any Guarantee Assumption Agreement of any
Subsidiary Guarantor which ceases to be a Specified Subsidiary. SECTION 6.09.
Designation of Subsidiaries. The Parent Borrower may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default or Event of Default (and so long as no Default or Event of Default is
then continuing); provided that the Parent Borrower may not designate a
Subsidiary as Unrestricted if it owns any Equity Interests or Indebtedness of,
or owns or holds a Lien on, any assets of the Parent Borrower or any Restricted
Subsidiary (other than the Subsidiary to be so designated) and after giving pro
forma effect to such designation, the Parent Borrower would have been in
compliance with Section 7.06 as of the last day of the Measurement Period most
recently then ended. If, at any time, any Unrestricted Subsidiary would fail to
meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness, Liens or Investments of such Subsidiary will be deemed to
be incurred by a Restricted Subsidiary of the Parent Borrower as of such date
and, if such Indebtedness, Liens or Investments is not permitted to be incurred
as of such date under the terms of this Agreement, the Parent Borrower will be
in default of such covenant. The Parent Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Parent Borrower;
provided that such designation will be deemed to be an incurrence of
Indebtedness, Liens and Investments by a Restricted Subsidiary of the Parent
Borrower of any outstanding Indebtedness of such Unrestricted Subsidiary, and
such designation will only be permitted if (x) such Indebtedness, Liens and
Investments are permitted under the terms of this Agreement, calculated on a pro
forma basis as if such designation had occurred at the beginning of the
applicable Measurement Period and (y) no Default or Event of Default would be in
existence following such designation. ARTICLE VII Negative Covenants Until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all fees payable hereunder have been paid in full, and all Letters of
Credit have expired or terminated (or have been cash collateralized or
backstopped on terms reasonably satisfactory to each applicable Issuing Lender)
and all LC Disbursements shall have been reimbursed, each Obligor (as
applicable) covenants and agrees with the Lenders that: SECTION 7.01. Subsidiary
Indebtedness. The Parent Borrower will not permit any Restricted Subsidiary that
is not an Obligor to create, incur, assume or permit to exist any Indebtedness,
except: (a) obligations under the Loan Documents; (b) any other Indebtedness
existing on the Effective Date and described in Schedule 7.01 (and any
Indebtedness that may be incurred after the Effective Date under commitments to
extend such Indebtedness available on the Effective Date and so described), and
Indebtedness the proceeds of which are used solely to refinance such
Indebtedness; (c) Indebtedness incurred solely to finance the acquisition of
real property or the acquisition or construction of other fixed or capital
assets by the Parent Borrower or any Restricted Subsidiary, including Capital
Lease Obligations, and any Indebtedness of such Restricted Subsidiary the
proceeds of which are used solely to refinance such Indebtedness, in an
aggregate principal amount not to exceed $100,000,000 in -59-

GRAPHIC [g201081km05i005.gif]

 


any fiscal year of the Parent Borrower and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) the aggregate principal amount of any such
Indebtedness does not exceed the cost of acquisition of such real property or
other capital assets and (B) if such Indebtedness is secured, the Liens
resulting therefrom are permitted under Section 7.02(c) or (d); (d) business;
Indebtedness in respect of trade bank acceptance drafts incurred in the ordinary
course of (e) business; current liabilities, other than for borrowed money,
incurred in the ordinary course of (f) Indebtedness of any Restricted Subsidiary
owing to the Parent Borrower or any other Restricted Subsidiary; (g) Obligations
under Hedging Agreements entered into on a non-speculative basis; provided that,
at the time that such Hedging Agreements are entered into, the Parent Borrower
is in pro forma compliance with Section 7.06; (h) Guarantees of Indebtedness
incurred in connection with Permitted Joint Ventures; provided that, at the time
that such Guarantees are entered into, the Parent Borrower is in pro forma
compliance with Section 7.06; (i) Indebtedness of (A) a Person that becomes a
Restricted Subsidiary of the Parent Borrower to the extent such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary and (B) a Restricted Subsidiary to the extent such
Indebtedness is assumed in connection with an acquisition or investment made by
such Restricted Subsidiary and is not created in contemplation of such
acquisition or investment; provided, however, that such Indebtedness shall not
be guaranteed by any other Restricted Subsidiary; and (j) other Indebtedness of
Restricted Subsidiaries that are not Obligors, provided that, as of the
Effective Date and as of the time any Indebtedness is created, incurred or
assumed in reliance on this clause (j), the aggregate principal amount of all
Indebtedness outstanding in reliance on this clause (j) (together with the
aggregate principal amount of any such Indebtedness to be created, incurred or
assumed in reliance on this clause (j)) does not exceed the greater of (i)
$2,000,000,000 and (ii) the maximum amount of such Indebtedness that can be
incurred subject to compliance with a Priority Debt Ratio of 2.50 to 1.00 as of
the Effective Date or as of the date such Indebtedness is created, incurred or
assumed, as applicable. SECTION 7.02. Liens. The Parent Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except: (a) Liens existing on
the Effective Date and described on Schedule 7.02, and Liens on the same
property (or, if such Lien attaches to a type or class of property of any
Person, on the same type or class of property of such Person) securing any
extension, renewal, refinancing, refunding or replacement of the liability
secured by such Liens that do not increase the outstanding principal amount
thereof; (b) deposits or pledges, or cash collateral given to any financial
institution that has issued a letter of credit, to secure payment of workers’
compensation, unemployment insurance, old age pensions or other social security
or employee benefit obligations, daylight overdraft exposure or ACH obligations,
or liabilities under or in respect of self-insurance programs, in each case in
the ordinary course of business of the Parent Borrower and its Restricted
Subsidiaries; -60-

GRAPHIC [g201081km05i006.gif]

 


(c) Liens created or assumed in connection with the acquisition of real property
by the Parent Borrower or any Restricted Subsidiary, and Liens securing
Indebtedness and related obligations incurred by the same Obligor to extend,
renew, refinance, refund or replace any such Indebtedness or obligations so long
as the outstanding principal amount thereof is not increased; provided that the
aggregate principal amount of Indebtedness incurred during any fiscal year of
the Parent Borrower and secured by Liens incurred pursuant to this clause (c)
and clause (d) below shall not exceed $100,000,000; provided, further, that such
Liens attach only to the property acquired and secure only Indebtedness incurred
solely to finance the acquisition of such property, and Liens on the same
property securing any Indebtedness the proceeds of which are used solely to
refinance such Indebtedness; (d) Liens securing Indebtedness and related
obligations incurred to finance the acquisition or construction of fixed or
capital assets not constituting real property or to reimburse the Parent
Borrower or a Restricted Subsidiary for expenditures made to acquire or
construct such capital assets, and Liens securing Indebtedness and related
obligations incurred by the same Obligor to extend, renew, refinance, refund or
replace any such Indebtedness or obligations so long as the outstanding
principal amount thereof is not increased; provided that the aggregate principal
amount of Indebtedness incurred during any fiscal year of the Parent Borrower
and secured by Liens permitted by this clause (d) and clause (c) above shall not
exceed $100,000,000; provided, further, that such Liens attach only to such
capital assets and the proceeds thereof; (e) Liens securing Indebtedness and
related obligations of any Restricted Subsidiary which became a Restricted
Subsidiary after the Effective Date if such Indebtedness and Liens were
outstanding prior to the time it became a Restricted Subsidiary and not incurred
in contemplation of its becoming a Restricted Subsidiary, and Liens on the same
property (or, if such Lien attaches to a type or class of property of any
Person, on the same type or class of property of such Person) securing
Indebtedness and related obligations incurred by the same obligor to extend,
renew, refinance, refund or replace such Indebtedness or obligations so long as
the outstanding principal thereof is not increased; (f) Permitted Encumbrances;
(g) cash collateral given to any financial institution that has issued a trade
bank acceptance draft in the ordinary course of business of the Parent Borrower
and its Restricted Subsidiaries; (h) Liens created under the Loan Documents; and
(i) Liens securing other liabilities; provided that, as of the Effective Date
and as of the time any Lien securing any obligations is created, incurred or
assumed in reliance on this clause (i), the aggregate principal amount of all
liabilities secured by Liens in reliance on this clause (i) (together with the
aggregate principal amount of all liabilities secured by such Lien to be
created, incurred or assumed in reliance on this clause (i)) does not exceed the
greater of (i) $2,000,000,000 and (ii) the maximum amount of such Indebtedness
that can be incurred subject to compliance with a Priority Debt Ratio of 2.50 to
1.00 as of the Effective Date or as of the date any such Lien is created,
incurred or assumed, as applicable. Notwithstanding the foregoing, the Obligors
shall not and shall not permit any Restricted Subsidiary to incur any Liens on
Inventory except in reliance on clauses (e) or (f) above. SECTION 7.03.
Fundamental Changes. Mergers, Consolidations, Sales of Assets, Etc. (i) The
Parent Borrower will not, and will not permit any other Obligor to, merge with
or into or consolidate with (collectively, “merge” or a “merger”) any other
Person, or permit any other Person to merge with or into it, or liquidate or
dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (A) any Subsidiary Guarantor may merge into a Borrower in a
transaction in which a Borrower is the surviving entity; (B) any Subsidiary
Guarantor may merge with or into any other Person (including in connection with
any acquisition) in a transaction in which the surviving entity is, -61-

GRAPHIC [g201081km05i007.gif]

 


or concurrently with the consummation of such merger becomes, a Subsidiary
Guarantor; (C) any Obligor (other than the Parent Borrower) may be disposed of
pursuant to a merger with or into another Person so long as such disposition
does not violate clause (ii) below; (D) any Subsidiary Guarantor may liquidate
or dissolve if the Parent Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Parent Borrower and
is not materially disadvantageous to the Lenders; (E) the Borrower that is not
the Parent Borrower may merge with or into the Parent Borrower or a Subsidiary
Guarantor and (F) the Parent Borrower may merge with or into any other Person
organized under the laws of the United States of America or any State thereof,
provided that (1) the Parent Borrower is the surviving entity or (2) if the
surviving entity is not the Parent Borrower, then (x) the surviving entity
assumes all of the Parent Borrower’s obligations under this Agreement and the
other Loan Documents pursuant to an agreement reasonably satisfactory to the
Administrative Agent and (y) the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, with respect to such surviving entity, and provided,
further, that on the date of consummation of any such merger, the Parent
Borrower shall deliver to the Administrative Agent a certificate executed by a
Financial Officer of the Parent Borrower demonstrating that the Parent Borrower
would be in pro forma compliance with Section 7.06 as of the last day of the
fiscal quarter then most recently ended (determined as if such merger, and any
related incurrence of Indebtedness, had occurred on the first day of the period
of four consecutive fiscal quarters ending on such last day). (ii) The Parent
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
sell, transfer, lease, license or otherwise dispose of (in one transaction or in
a series of transactions, and whether directly or through any merger or
consolidation) assets (other than sales of Inventory in the ordinary course of
business) constituting, in the aggregate, 50% or more of the consolidated assets
of the Parent Borrower and the Subsidiaries, as calculated on a book value
basis. (b) Lines of Business. The Parent Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage to any material extent in any
business substantially different from businesses of the type conducted by the
Parent Borrower and its Restricted Subsidiaries on the Effective Date and
businesses reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof. SECTION 7.04. Restrictive Agreements. The
Parent Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(collectively, “Restrictions”) (a) the ability of any Obligor to create, incur
or permit to exist a first priority Lien upon any of its Inventory securing its
obligations hereunder, (b) the ability of any Restricted Subsidiary to pay
dividends or similar distributions with respect to any shares of its capital
stock (or similar Equity Interests) or to make or repay loans or advances to an
Obligor or (c) the ability of any wholly-owned Domestic Subsidiary (other than
an Excluded Subsidiary) to Guarantee any of the Guaranteed Obligations; provided
that: (i) the foregoing shall not apply to (A) Restrictions imposed by law,
rule, regulation or order or by this Agreement or any other Loan Document, (B)
Restrictions existing on the date hereofEffective Date identified on Schedule
7.04 (but shall apply to any amendment or modification expanding the scope of
any such Restrictions), (C) Restrictions imposed by any agreement by which any
Restricted Subsidiary is bound at the time such Restricted Subsidiary became a
Restricted Subsidiary, so long as such agreement was in effect at the time of
such acquisition and was not created in contemplation of such acquisition and
such Restrictions only apply to such Subsidiary (but shall apply to any
amendment or modification expanding the scope of any such Restriction), (D)
customary Restrictions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale, provided that (1) such
Restrictions apply only to the Restricted Subsidiary or assets to be sold and
(2) such sale is permitted hereunder, (E) Restrictions on cash or other deposits
under contracts entered into in the ordinary course of business, (F) in the case
of any Restricted Subsidiary that is not a wholly-owned Subsidiary of the Parent
Borrower, Restrictions imposed by its organizational documents or any related
joint venture or similar agreement, provided that such Restrictions apply only
to such Restricted Subsidiary and to any Equity Interests in such Restricted
Subsidiary, and (G) Restrictions customarily contained in lease agreements or
agreements not relating to Indebtedness, in each case, entered into by the
Parent Borrower or any Subsidiary in the ordinary course of business; and -62-

GRAPHIC [g201081km05i008.gif]

 


(ii) clause (a) of the foregoing shall not apply to (A) Restrictions imposed by
any agreement relating to Indebtedness permitted by this Agreement incurred
after the Effective Date to finance the acquisition of particular assets (and
any agreement relating to any refinancing of such Indebtedness, so long as the
aggregate principal amount of such refinancing Indebtedness does not exceed the
then outstanding aggregate principal amount of such original Indebtedness), so
long as such Restrictions apply only to such assets (other than Inventory and
Receivables), (B) Restrictions imposed by any agreement relating to Indebtedness
permitted by this Agreement, provided that neither the Parent Borrower nor any
Domestic Subsidiary may create, incur or permit to exist any Lien securing the
Indebtedness under such agreement unless the Indebtedness under this Agreement
is equally and ratably secured thereby on terms reasonably satisfactory to the
Administrative Agent, and (C) customary provisions in leases and other contracts
restricting the assignment thereof. SECTION 7.05. Transactions with Affiliates.
The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) at
prices and on terms and conditions not less favorable to the Parent Borrower or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Parent
Borrower and its Restricted Subsidiaries not involving any other Affiliate,
which would not otherwise violate the provisions of any of the Loan Documents,
and (c) other transactions otherwise permitted under this Agreement. SECTION
7.06. Certain Financial Covenants. (a) Total Leverage Ratio. The Parent Borrower
will not permit the Total Leverage Ratio, as of the last day of any Measurement
Period, to exceed 4.003.50 to 1.00. (b) Coverage Ratio. The Parent Borrower will
not permit the Coverage Ratio, as of the last day of any Measurement Period, to
be less than 2.50 to 1.00. SECTION 7.07. Restricted Payments. The Parent
Borrower will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except: (i) each Restricted Subsidiary may declare and pay dividends with
respect to its capital stock in additional shares of its common stock; (ii) each
Restricted Subsidiary may declare and pay dividends with respect to its capital
stock in cash or in other property (other than Inventory) to the Parent Borrower
or any other Restricted Subsidiary; (iii) the Parent Borrower may declare and
pay dividends with respect to its capital stock in cash or in other property
(other than Inventory); and (iv) the Parent Borrower may repurchase its Equity
Interests; provided that, in the case of any Restricted Payment made pursuant to
clauses (iii) or (iv) of this Section 7.07, at the time such Restricted Payment
is made, the Parent Borrower is in pro forma compliance with Section 7.06.
SECTION 7.08. Investments, Loans and Advances. The Parent Borrower and its
Restricted Subsidiaries will not purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(the foregoing collectively referred to as “Investments”); provided that the
foregoing shall not apply to (a) Permitted Investments, (b) Investments in
Permitted Joint Ventures; provided that at the time that commitments to make
such Investments become binding, (x) no Default or Event of Default exists or
would result from the making of such Investment and (y) the Parent Borrower is
in pro forma compliance with Section 7.06, and (c) any o ther Investment so long
as, at the time of such Investment, the Parent Borrower is in pro forma
compliance with Section 7.06. SECTION 7.09. Use of Proceeds. The Borrowers will
use the proceeds of the Loan, and the Letters of Credit will be used, for
working capital needs and general corporate purposes (including, in the case of
the Loans, to repay existing Indebtedness) in compliance with all applicable
legal and regulatory requirements. The Parent Borrower will not request any Loan
or Letter of Credit, and the Borrowers shall not use, and shall procure that the
-63-

GRAPHIC [g201081km05i009.gif]

 


Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (A) in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (C) in any manner that would be expected to result in the violation of
any Sanctions applicable to any party hereto. ARTICLE VIII Events of Default If
any of the following events (“Events of Default”) shall occur: (a) the Borrowers
shall fail to pay any principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise; (b) the Borrowers shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of more than three Business Days; (c) any
representation or warranty made or deemed made by or on behalf of the Parent
Borrower or any other Obligor in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, or any
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made; (d) any Obligor
shall fail to observe or perform any covenant, condition or agreement contained
in Section 6.02(a), 6.03 (with respect to the Parent Borrower’s existence) or
6.09 or in Article VII; (e) any Obligor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article)
and such failure shall continue unremedied for a period of 30 or more days after
written notice thereof from the Administrative Agent or the Required Lenders to
the Parent Borrower; (f) the Parent Borrower or any of its Restricted
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any grace period
applicable thereto); provided that any such failure with respect to any
Indebtedness that is being contested in good faith by appropriate proceedings
shall not constitute an Event of Default as long as the Parent Borrower’s or
such Restricted Subsidiary’s title to any substantial part of its property is
not materially adversely affected, its use of such property in the ordinary
course of its business is not materially interfered with and adequate reserves
with respect thereto have been set aside on its books in conformity with GAAP;
(g) any event or condition occurs that results in any Material Indebtedness (i)
becoming due or required to be prepaid, repurchased, redeemed or defeased or
(ii) in the case of any Hedging Agreement, terminated, in each case, prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than in respect of any Hedging Agreement) or any trustee or
agent on its or their behalf, to cause any such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof by
the Parent -64-

GRAPHIC [g201081km05i010.gif]

 


Borrower or any of its Restricted Subsidiaries or, in the case of any
Indebtedness in respect of a Hedging Agreement, a voluntary termination thereof
by the Parent Borrower or any of its Restricted Subsidiaries; (h) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of the Parent
Borrower or any of its Subsidiaries or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Parent Borrower or any of its Subsidiaries or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered; (i) the Parent Borrower or any
of its Subsidiaries shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent Borrower or any of its Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors; (j) one or more judgments for the payment of money in an
aggregate amount in excess of $75,000,000 shall be rendered against the Parent
Borrower or any of its Restricted Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent
Borrower or any of its Restricted Subsidiaries to enforce any such judgment; (k)
an ERISA Event shall have occurred that when, taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; or (l) a Change in Control shall occur; then, and in
every such event (other than an event with respect to the Parent Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole, and thereupon the principal of the Loans, together with accrued
interest thereon and all fees and other obligations of the Obligors accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Obligor; and in case of any event with respect to the Parent Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Obligors accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor. ARTICLE IX Agency SECTION 9.01. Administrative
Agent. Each of the Lenders and the Issuing Lenders hereby irrevocably appoints
the entity named as Administrative Agent in the heading of this Agreement and
its successors to serve as Administrative Agent under the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for -65-

GRAPHIC [g201081km05i011.gif]

 


the benefit of the Administrative Agent, the Lenders and the Issuing Lenders,
and neither the Parent Borrower nor any other Obligor shall have rights as a
third party beneficiary of such provisions. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender, an Issuing Lender or a Swingline Lender as any other
Lender, Issuing Lender or Swingline Lender and may exercise the same as though
it were not the Administrative Agent, and such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent Borrower or any of its Subsidiaries or other
Affiliates as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders, the Issuing Lenders or the
Swingline Lenders. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent: (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” (or any other similar term) in this Agreement or any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); (b) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in Section
10.02); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law; and (c) shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Parent Borrower or any
of its Subsidiaries or other Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct (with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Parent Borrower, a Lender, an
Issuing Lender or a Swingline Lender. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (a) any statement,
warranty or representation made or deemed made in or in connection with this
Agreement or any other Loan Document, (b) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (c) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (d) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (e) the satisfaction
of any condition set forth in Article V or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Credit Exposure or the component amounts thereof. -66-

GRAPHIC [g201081km05i012.gif]

 


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon, and shall not incur any
liability for relying upon, any statement made to it orally or by telephone and
believed by it to have been made by the proper Person (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
maker thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or amendment of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender sufficiently prior to the making of such Loan o r the
issuance, extension, renewal or amendment of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for an
Obligor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub -agents. The Administrative Agent may at any time give
notice of its resignation to the Lenders, the Issuing Lenders and the Parent
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Parent Borrower (such consent not
to be unreasonably withheld, or required if an Event of Default under clauses
(a), (b), (h) or (i) of Article VIII has occurred and is continuing), to appoint
a successor, which shall be a bank with an office in the United States of
America, or an Affiliate of any such bank. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Sections 2.17(e) and 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Each Lender, each Issuing Lender and each Swingline Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender, any Issuing Lender, any Swingline Lender
or any -67-

GRAPHIC [g201081km05i013.gif]

 


Arranger or any of their Related Parties, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender, each Issuing Lender and each
Swingline Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender, any Issuing Lender,
any Swingline Lender or any Arranger or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender, each
Issuing Lender and each Swingline Lender, by delivering its signature page to
this Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or an agreement to provide a new Commitment pursuant
to Section 2.09(e)(ii)(B) pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Agreement and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date. SECTION 9.02. Bookrunners, Etc.Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agents and the
Documentation AgentAgents listed on the cover page hereof shall have any duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender, an
Issuing Lender or a Swingline Lender hereunder, but shall have the benefit of
the indemnities provided for hereunder. ARTICLE X Miscellaneous SECTION 10.01.
Notices. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or e-mail (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows: (i) if to the Parent Borrower or any other Obligor, to it
at Dillard’s, Inc., 1600 Cantrell Road, Little Rock, Arkansas 72201, Attention:
Sherrill Wise, Treasurer (Telecopy No. (501) 399.7245) with a copy to the
General Counsel (Telecopy No. (501) 376.5031); (ii) if to the Administrative
Agent, the Issuing Lender or the Swingline Lender to JPMorgan Chase Bank, N.A.,
2200 Ross Avenue, 9th Floor, Dallas, Texas 75201, Attention: Brandon Williams
(Telecopy No. (844) 490.5663); and (iii) Questionnaire. if to a Lender, to it at
its address (or fax number or e-mail) set forth in its Administrative Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by fax
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications shall be effective as provided in
said paragraph (b). (b) Electronic Communications. Notices and other
communications to the Lenders and the Issuing Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Lender if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and -68-

GRAPHIC [g201081km05i014.gif]

 


other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and notices or communications posted to an Internet or
intranet website to the extent provided in this paragraph shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described above, of notification that such notice or communication is
available and identifying the website address therefor, provided that, in each
case, if such e-mail is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Change of
Address, Etc. Any party hereto may change its address, fax number or email
address for notices and other communications hereunder by notice to the other
parties hereto (or, in the case of any such change by a Lender, by notice to the
Parent Borrower and the Administrative Agent). (d) Platform. The Parent Borrower
and the other Obligors agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available.” Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Obligors, any Lender, any Issuing Lender or any other Person for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Obligor’s or the Administrative Agent’s
transmission of communications through the Platform. SECTION 10.02. Waivers;
Amendments. (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by
the Administrative Agent, any Issuing Lender or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time. (b)
Amendments. Except as provided for in Sections 2.09 and 2.20, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Parent Borrower and the Required Lenders or by the
Parent Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall: (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement outstanding to any Lender or reduce the
rate of interest thereon (except in connection with the waiver of applicability
of any post-default -69-

GRAPHIC [g201081km05i015.gif]

 


increase in interest rates pursuant to Section 2.13(d)), or reduce any fees
payable to any Lender hereunder, without the written consent of such Lender,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement outstanding to any Lender, or any interest thereon, or any
fees payable to any Lender hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Commitment
of any Lender, without the written consent of such Lender, (iv) change Section
2.18(b), 2.18(c) or 2.18(d) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby, (v) change any of the provisions of this Section
or the percentage in the definition of the term “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender directly and
adversely affected thereby, or (vi) release all or substantially all of the
Subsidiary Guarantors from their guarantee obligations under Article III without
the written consent of each Lender, and provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Lender or any Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing
Lender or such Swingline Lender, as the case may be. Notwithstanding the
foregoing (but subject to the immediately preceding proviso), (A) any amendment
of the definition of the term “Applicable Rate” pursuant to the last sentence of
such definition shall require only the writte n consent of the Parent Borrower
and the Required Lenders, (B) no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification, (C) the Administrative Agent may
enter into one or more security agreements (including mortgages and pledge
agreements) in connection with any grant of a security interest securing
Indebtedness under this Agreement as contemplated by Sections 7.02(h) and 7.04
without the consent of any Lender and (D) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent Borrower (x) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share in the benefits of this Agreement and the other Loan Documents
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders. Notwithstanding the foregoing, the
Parent Borrower, Administrative Agent and the Issuing Lenders may (i) reallocate
the LC Sublimits among the Issuing Lenders without any further action or consent
of any other par ty to any Loan Document and (ii) the Parent Borrower,
Administrative Agent and any Issuing Lender may agree to increase or decrease
the LC Sublimit of such Issuing Lender. The Administrative Agent shall promptly
confirm to the Parent Borrower, the Issuing Lenders and the Lenders the amount
and the effective date of the revised sublimits. (c) Administrative Agent
Execution. The Administrative Agent may, but shall have no obligation to, with
the written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 10.02 shall be binding
upon each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender. SECTION 10.03. Expenses; Indemnity; Damage
Waiver. (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Documentation AgentAgents, the Syndication Agents and each of their respective
Affiliates (including the reasonable fees, charges and disbursements of one firm
of counsel for the -70-

GRAPHIC [g201081km05i016.gif]

 


foregoing), in connection with the syndication of the credit facility provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender (including the reasonable
fees, charges and disbursements of one firm of counsel (and one firm of local
counsel in each applicable jurisdiction) for the Administrative Agent, the
Issuing Lenders and the Lenders and of any separate counsel (including local
counsel) that may be required in light of any conflicting interests among the
foregoing parties) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. (b) Indemnification by the Obligors. The
Obligors shall, jointly and severally, indemnify the Administrative Agent (and
any sub-agent thereof), the Arrangers, the Documentation AgentAgents, the
Syndication Agents, each Lender and each Issuing Lender, and each Affiliate of
any of the foregoing Persons and their respective officers, directors,
employees, advisors and agents (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
reasonably documented fees, charges and disbursements of counsel for the
Indemnitees and of any separate counsel that may be required in light of any
conflicting interests among Indemnitees), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Parent Borrower or any other
Obligor arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) as relates to any of the
foregoing, any actual or alleged presence or Release of Hazardous Materials on
or from any property owned or operated by the Parent Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Parent
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower or any other Obligor, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct or material breach of any
obligation under any Loan Document of such Indemnitee or any of its Controlled
Affiliates, Persons under common Control or Controlling Persons, or any of their
respective officers, directors, employees, agents or advisors or (y) do not
result from an act or omission of the Parent Borrower or any of its Affiliates
and have been brought by such Indemnitee against any other Indemnitee (other
than any claims against such Indemnitee in its capacity or in fulfilling its
role as an Arranger, Agent, Issuing Lender, Swingline Lender or any similar role
hereunder). (c) Reimbursement by Lenders. To the extent that the Obligors for
any reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), an Issuing Lender, a Swingline Lender or an Arranger, or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Lender or such
Swingline Lender, or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Lender or
such Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph are several
obligations. -71-

GRAPHIC [g201081km05i017.gif]

 


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof, provided that nothing in this
sentence shall diminish the obligations of any Obligor under paragraphs (a) or
(b) of this Section or any other expense reimbursement or indemnity obligations
of any Obligor set forth herein. No Indemnitee shall be liable for any damages
arising from the use by any recipient of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems, except to the extent they are determined by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, willful misconduct or gross negligence of such Indemnitee or
any of its Controlled Affiliates, Persons under common Control or Controlling
Persons, or any of their respective officers, directors, employees, agents or
advisors, or for any special, indirect, consequential or punitive damages in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly after written demand therefor. SECTION 10.04.
Successors and Assigns. (a) Assignments Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), except that
(i) other than as expressly provided in Section 7.03(a)(i), the Parent Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Parent Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Lender that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Arrangers, the Documentation AgentAgents, the Syndication Agents and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent, the Issuing Lenders
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. (i) Assignments Generally.
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of: (A) the Parent Borrower; provided
that (x) no consent of the Parent Borrower shall be required for an assignment
to a Lender or if an Event of Default described in any of clauses (a), (b), (h)
or (i) of Article VIII has occurred and is continuing and (y) the Parent
Borrower shall be deemed to have consented to any assignment unless it shall
object thereto by written notice (which may be by e-mail) to the Administrative
Agent within 10 Business Days after delivery of a written request for its
consent to such assignment (which delivery shall be by a nationally recognized
overnight courier or, if delivered to each of the General Counsel and the
Treasurer of the Parent Borrower, by .pdf file or similar electronic
transmission); (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of the Commitments or Syndicated Loans to a Lender or an Affiliate of a Lender;
(C) each Issuing Lender; and -72-

GRAPHIC [g201081km05i018.gif]

 


(D) each Swingline Lender. (ii) conditions: Certain Conditions to Assignments.
Assignments shall be subject to the following additional (A) except in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Parent Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Parent Borrower shall be required if an Event of Default
described in any of clauses (a), (b), (h) or (i) of Article VIII has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations solely in respect of Syndicated Loans (and not Loans of any other
Class) or of Loans of any Class (other than Syndicated Loans); (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) Maintenance of Register. The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Lenders and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. (v) Acceptance of Assignments by
Administrative Agent. Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), the assignee’s completed -73-

GRAPHIC [g201081km05i019.gif]

 


Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(e), 2.06(f), 2.07(b), 2.18(d) or 10.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form (it being acknowledged
that the Administrative Agent shall have no duty or obligation (and shall incur
no liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee), and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is an
Eligible Assignee. (c) Participations. (i) Participations Generally. Any Lender
may, without the consent of any Obligor, the Administrative Agent, any Issuing
Lender or any Swingline Lender, sell participations to one or more Eligible
Assignees (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Obligors, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Obligors agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Sections 2.17(f) and 2.17(g) (it being understood that the documentation
required under Sections 2.17(f) and 2.17(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.
Each Lender selling participations shall keep a register (the “Participant
Register”) in which it shall record the name and address of each Participant to
which such Lender sells participations and the amount and terms of such
participations, acting for this purpose as a non-fiduciary of the Borrowers;
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (ii) Limitations
on Rights of Participants. A Participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant except to the extent that such entitlement to a greater payment
results from a Change in Law after the Participant acquired the applicable
participation. -74-

GRAPHIC [g201081km05i020.gif]

 


(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17, 2.18(f), 3.03 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. SECTION 10.06. Counterparts;
Integration; Effectiveness; Electronic Execution. (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Lender, constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered in connection herewith (but do
not supersede any provisions of any separate letter agreements with respect to
fees payable to the Administrative Agent or any Issuing Lender). Except as
provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile (or other
electronic transmission) shall be effective as delivery of a manually executed
counterpart of this Agreement. (b) Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signature s in any form or format
without its prior written consent. SECTION 10.07. Severability. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. SECTION 10.08. Right of Setoff. In addition
to any rights and remedies of the Lenders and the Issuing Lenders provided by
law, upon the occurrence and during the continuation of any Event of Default,
each Lender and -75-

GRAPHIC [g201081km05i021.gif]

 


each Issuing Lender shall have the right, without notice to any Obligor, any
such notice being expressly waived by each Obligor to the extent permitted by
applicable law, upon any obligations of any Obligor under this Agreement or any
other Loan Document becoming due and payable (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
such Issuing Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of any Obligor; provided that,
to the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts set off with respect to any Obligor shall
be applied to any Excluded Swap Obligations of such Obligor; and provided,
further, that if any Defaulting Lender shall exercise any such right of setoff,
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders and the Lenders (including the
Swingline Lender). Each Lender (including any Defaulting Lender) and each
Issuing Lender agrees to notify the Parent Borrower and the Administrative Agent
promptly after any such application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such application.
SECTION 10.09. Governing Law; Jurisdiction; Etc.Governing Law. This Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York. (b) Submission to Jurisdiction. Each of the parties hereto irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the Obligors irrevocably
and unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judg ment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Obligor or its properties in the courts of any
jurisdiction. (c) Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. -76-

GRAPHIC [g201081km05i022.gif]

 


SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 10.12. Treatment of
Certain Information; Confidentiality. (a) Treatment of Certain Information. The
Parent Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Parent
Borrower or one or more of its Subsidiaries (in connection with this Agreement
or otherwise) by any Lender, any Issuing Lender or by one or more Subsidiaries
or Affiliates of such Lender or such Issuing Lender and the Parent Borrower
hereby authorizes each Lender and each Issuing Lender to share any information
delivered to such Lender or such Issuing Lender by the Parent Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender or such Issuing Lender to enter into this Agreement, with any
Subsidiary or Affiliate of such Lender or Issuing Lender, it being understood
that any such Subsidiary or Affiliate of any Lender receiving such information
shall be bound by the provisions of paragraph (b) of this Section as if it were
a Lender or an Issuing Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof. (b) Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (x) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (y) any actual or prospective counterparty (or its advisors) to any
securitization relating to the Parent Borrower and its obligations or to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to a Borrower
and its obligations, this Agreement or payments thereunder, (vii) with the
consent of the Parent Borrower, (viii) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Issuing Lender or any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than an Obligor or (ix) to Moody’s, S&P, Fitch or any other
nationally recognized rating agency. In addition, the Administrative Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents. For purposes of this Section, “Information” means
all information received from any Obligor or any of its Subsidiaries relating to
any Obligor or any of its Subsidiaries or any of their respective businesses,
other than (a) any such information that is available to the Administrative
Agent, any Issuing Lender or any Lender on a nonconfidential basis prior to
disclosure by an Obligor or any of its Subsidiaries and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry and
(b) any such information that is publicly disclosed by the Parent Borrower in
connection with its public filings with the Securities and Exchange Commission.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. SECTION 10.13. Non-Public Information. -77-

GRAPHIC [g201081km05i023.gif]

 


(a) EACH LENDER, EACH ISSUING LENDER AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES
THAT INFORMATION FURNISHED TO IT PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS. (b) ALL INFORMATION, INCLUDING
REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY OBLIGOR OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER AND
EACH ISSUING LENDER REPRESENTS TO THE PARENT BORROWER AND THE ADMINISTRATIVE
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS. SECTION 10.14. USA PATRIOT Act.
Each Lender hereby notifies the Parent Borrower and the other Obligors that
pursuant to the requirements of the USA PATRIOT Act, such Lender may be required
to obtain, verify and record information that identifies the Parent Borrower and
the other Obligors, which information includes the name and address of the
Parent Borrower and the other Obligors and other information that will allow
such Lender to identify the Parent Borrower and the other Obligors in accordance
with the USA PATRIOT Act. SECTION 10.15. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate for each day to the date of repayment, shall have
been received by such Lender. SECTION 10.16. No Fiduciary Relationship. The
Parent Borrower, on behalf of itself and its Subsidiaries, agrees that (a) in
connection with all aspects of the Transactions and any communications in
connection therewith, the Parent Borrower, its Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Lenders, the Arrangers, the Syndication Agents, the Documentation
AgentAgents and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Lenders,
the Arrangers, the Syndication Agents, the Documentation AgentAgents or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications, and (b) the Administrative Agent, the
Lenders, the Issuing Lenders, the Arrangers, the Syndication Agents, the
Documentation AgentAgents and their Affiliates may have economic interests that
conflict with those of the Parent Borrower, its Subsidiaries and their
Affiliates, and none of the Administrative Agent, the Lenders, the Issuing
Lenders, the Arrangers, the Syndication Agents, the Documentation AgentAgents or
their Affiliates has any obligation to disclose any of such interests to the
Parent Borrower or any of its Subsidiaries. SECTION 10.17. Joint and Several
Liability. All Loans, upon funding, shall be deemed to be jointly funded to and
received by the Borrowers. Each Borrower is jointly and severally liable under
this Agreement for all obligations (other than with respect to any Borrower, any
Swap Obligations of another Obligor that would be Excluded Swap Obligations of
such Borrower if such Obligor’s joint and several liability with respect to such
Swap -78-

GRAPHIC [g201081km05i024.gif]

 


Obligations were treated as a guarantee for purposes of the definition of
“Excluded Swap Obligation”), regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared or disbursed by or among the
Borrowers themselves, or the manner in which an Agent and/or any Lender accounts
for such Loans or other extensions of credit on its books and records. Each
Borrower shall be liable for all amounts due to an Agent and/or any Lender from
the Borrowers under this Agreement, regardless of which Borrower actually
receives Loans or other extensions of credit hereunder or the amount of such
Loans and extensions of credit received or the manner in which such Agent and/or
such Lender accounts for such Loans or other extensions of credit on its books
and records. Each Borrower’s obligations with respect to Loans and other
extensions of credit made to it, and such Borrower’s obligations arising as a
result of the joint and several liability of such Borrower hereunder with
respect to Loans made to the other Borrowers hereunder shall be separate and
distinct obligations, but all such obligations shall be primary obligations of
such Borrower. The Borrowers acknowledge and expressly agree with the Agents and
each Lender that the joint and several liability of each Borrower is required
solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
CreditLoan Documents to any or all of the other Borrowers and is not required or
given as a condition of extensions of credit to such Borrower. Each Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the obligations of any
other Borrower, (ii) the absence of any attempt to collect the obligations from
any other Borrower, or any other security therefor, or the absence of any other
action to enforce the same, (iii) the waiver, consent, extension, forbearance,
or granting of any indulgence by an Agent and/or any Lender with respect to any
provision of any instrument evidencing the obligations of any other Borrower, or
any part thereof, or any other agreement now or hereafter executed by any other
Borrower and delivered to an Agent and/or any Lender, (iv) the failure by an
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
obligations of any other Borrower, (v) an Agent’s and/or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under Section
364 of the Bankruptcy Code, (vii) the disallowance of all or any portion of an
Agent’s and/or any Lender’s claim(s) for the repayment of the obligations of any
other Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a guarantor or of any other Borrower. With respect to any Borrower’s
obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Revolving Credit Loans or other extensions
of credit made to any of the other Borrowers hereunder, such Borrower waives,
until the obligations shall have been paid in full and this Agreement shall have
been terminated, any right to enforce any right of subrogation or any remedy
which an Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the obligations,
and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the obligations or any
other liability of any Borrower to an Agent and/or any Lender. Upon any Event of
Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the obligations. Each Borrower
consents and agrees that the Agents shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
obligations. SECTION 10.18. Contribution and Indemnification Between the
Borrowers. Each Borrower is obligated to repay the obligations as a joint and
several obligor under this Agreement. To the extent that any Borrower shall,
under this Agreement as a joint and several obligor, repay any of the
obligations constituting Loans made to another Borrower hereunder or other
obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101(31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such -79-

GRAPHIC [g201081km05i025.gif]

 


Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA. All rights and claims of contribution, indemnification, and reimbursement
under this Section 10.18 shall be subordinate in right of payment to the prior
payment in full of the obligations. The provisions of this Section 10.18 shall,
to the extent expressly inconsistent with any provision in any CreditLoan
Document, supersede such inconsistent provision. SECTION 10.19. Agency of the
Parent Borrower for Each Other Borrower. Each other Borrower irrevocably
appoints the Parent Borrower as its agent for all purposes relevant to this
Agreement, including the giving and receipt of notices and execution and
delivery of all documents, instruments, and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification,
or other action which might otherwise be valid or effective only if given or
taken by all or any of the Borrowers or acting singly, shall be valid and
effective if given or taken only by the Parent Borrower, whether or not any
other Borrower join therein, and the Agents and the Lenders shall have no duty
or obligation to make further inquiry with respect to the authority of the
Parent Borrower under this Section 10.19; provided that nothing in this Section
10.19 shall limit the effectiveness of, or the right of the Agents and the
Lenders to rely upon, any notice, document, instrument, certificate,
acknowledgment, consent, direction, certification or other action delivered by
any Borrower pursuant to this Agreement. SECTION 10.20. Dillar d ’s I ns ur ance
Co mp an y Li mited . For the avoidance of doubt, the assets of Dillard's
Insurance Company Limited, a company registered and existing under the laws of
Bermuda (“DICL”), is not and shall not be required to be pledged as collateral
under this Agreement or any other Loan Document and DICL is not and shall not be
deemed to be an Obligor or Subsidiary Guarantor. The Administrative Agent and
the Lenders hereby agree that at all times, including, without limitation, (a)
if an Event of Default has occurred and is continuing or (b) if the Lenders
become judgment creditors and seek to attach or levy upon any assets of the
Parent Borrower or any of its Subsidiaries to enforce any such judgment, DICL
will continue to be operated in compliance with the regulatory guidelines
required by the Bermuda Monetary Authority and the Arkansas Insurance
Department. SECTION 10.21. Acknowledgment and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write -Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto to any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. -80-

GRAPHIC [g201081km05i026.gif]

 


 

Schedule 2.01

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------